Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

FISHER COMMUNICATIONS, INC.,

as Borrower,

 

ITS DOMESTIC SUBSIDIARIES

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

 

THE LENDERS PARTIES HERETO

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

Dated as of September 20, 2004

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

    Section 1.1  

  Defined Terms.    1

Section 1.2  

  Other Definitional Provisions.    30

Section 1.3  

  Accounting Terms.    31

Section 1.4  

  Time References.    31

ARTICLE II THE LOANS; AMOUNT AND TERMS

   32

Section 2.1  

  Revolving Loans.    32

Section 2.2  

  Letter of Credit Subfacility.    33

Section 2.3  

  Fees.    36

Section 2.4  

  Commitment Reductions.    37

Section 2.5  

  Prepayments.    37

Section 2.6  

  Minimum Principal Amount of Loans; Lending Offices.    39

Section 2.7  

  Default Rate and Payment Dates.    39

Section 2.8  

  Conversion Options.    40

Section 2.9  

  Computation of Interest and Fees.    41

Section 2.10

  Pro Rata Treatment and Payments.    42

Section 2.11

  Non-Receipt of Funds by the Administrative Agent.    44

Section 2.12

  Inability to Determine Interest Rate.    45

Section 2.13

  Illegality.    45

Section 2.14

  Requirements of Law.    46

Section 2.15

  Indemnity.    47

Section 2.16

  Taxes.    47

Section 2.17

  Indemnification; Nature of Issuing Lender’s Duties.    49

ARTICLE III REPRESENTATIONS AND WARRANTIES

   51

Section 3.1  

  Financial Condition.    51

Section 3.2  

  No Change.    51

Section 3.3  

  Corporate Existence.    52

Section 3.4  

  Corporate Power; Authorization; Enforceable Obligations.    52

Section 3.5  

  Compliance with Laws; No Conflict; No Default.    52

Section 3.6  

  No Material Litigation.    53

Section 3.7  

  Investment Company Act; PUHCA.    53

Section 3.8  

  Margin Regulations.    54

Section 3.9  

  ERISA.    54

Section 3.10

  Environmental Matters.    54

Section 3.11

  Purpose of Loans.    55

Section 3.12

  Subsidiaries.    55

Section 3.13

  Ownership.    56

Section 3.14

  Indebtedness.    56

Section 3.15

  Taxes.    56

Section 3.16

  Intellectual Property Rights.    56

Section 3.17

  Solvency.    57

Section 3.18

  Investments.    57

Section 3.19

  Location of Collateral.    57

 

i



--------------------------------------------------------------------------------

    Section 3.20

  No Burdensome Restrictions.    57

Section 3.21

  Labor Matters.    58

Section 3.22

  Accuracy and Completeness of Information.    58

Section 3.23

  Material Contracts.    58

Section 3.24

  FCC and Station Matters.    58

ARTICLE IV CONDITIONS PRECEDENT

   59

Section 4.1  

  Closing Conditions.    59

Section 4.2  

  Conditions to All Extensions of Credit.    63

ARTICLE V AFFIRMATIVE COVENANTS

   64

Section 5.1  

  Financial Statements.    64

Section 5.2  

  Certificates; Other Information.    66

Section 5.3  

  Payment of Taxes and Other Obligations.    67

Section 5.4  

  Conduct of Business and Maintenance of Existence.    67

Section 5.5  

  Maintenance of Property; Insurance.    67

Section 5.6  

  Inspection of Property; Books and Records; Discussions.    68

Section 5.7  

  Notices.    68

Section 5.8  

  Environmental Laws.    70

Section 5.9  

  Financial Covenants.    70

Section 5.10

  Additional Guarantors.    70

Section 5.11

  Compliance with Law.    71

Section 5.12

  Pledged Assets.    71

Section 5.13

  Covenants Regarding Patents, Trademarks and Copyrights.    71

Section 5.14

  Leases; Landlord Consent Letters.    73

Section 5.15

  Deposit and Securities Accounts.    73

Section 5.16

  Wholly-Owned Subsidiaries; Inactive Subsidiaries.    73

Section 5.17

  Termination of Forward Transaction.    73

ARTICLE VI NEGATIVE COVENANTS

   74

Section 6.1  

  Indebtedness.    74

Section 6.2  

  Liens.    75

Section 6.3  

  Guaranty Obligations.    75

Section 6.4  

  Nature of Business.    76

Section 6.5  

  Consolidation, Merger, Sale or Purchase of Assets, etc.    76

Section 6.6  

  Advances, Investments and Loans.    77

Section 6.7  

  Transactions with Affiliates.    77

Section 6.8  

  Ownership of Subsidiaries; Restrictions.    77

Section 6.9  

  Fiscal Year; Accounting Policies; Organizational Documents; Material
Contracts.    77

Section 6.10

  Limitation on Restricted Actions.    78

Section 6.11

  Restricted Payments.    78

Section 6.12

  Prepayments of Indebtedness, etc.    78

Section 6.13

  Sale Leasebacks.    79

Section 6.14

  No Further Negative Pledges.    79

Section 6.15

  FCC Licenses.    79

ARTICLE VII EVENTS OF DEFAULT

   79

Section 7.1  

  Events of Default.    79

 

ii



--------------------------------------------------------------------------------

    Section 7.2  

   Acceleration; Remedies.    82

ARTICLE VIII THE ADMINISTRATIVE AGENT

   83

Section 8.1  

   Appointment.    83

Section 8.2  

   Delegation of Duties.    84

Section 8.3  

   Exculpatory Provisions.    84

Section 8.4  

   Reliance by Administrative Agent.    84

Section 8.5  

   Notice of Default.    85

Section 8.6  

   Non-Reliance on Administrative Agent and Other Lenders.    85

Section 8.7  

   Indemnification.    86

Section 8.8  

   The Administrative Agent in Its Individual Capacity.    86

Section 8.9  

   Successor Administrative Agent.    86

Section 8.10

   Other Agents.    87

ARTICLE IX MISCELLANEOUS

   87

Section 9.1  

   Amendments, Waivers and Release of Collateral.    87

Section 9.2  

   Notices.    89

Section 9.3  

   No Waiver; Cumulative Remedies.    90

Section 9.4  

   Survival of Representations and Warranties.    91

Section 9.5  

   Payment of Expenses and Taxes.    91

Section 9.6  

   Successors and Assigns; Participations; Purchasing Lenders.    92

Section 9.7  

   Adjustments; Set-off.    95

Section 9.8  

   Table of Contents and Section Headings.    96

Section 9.9  

   Counterparts.    96

Section 9.10

   Effectiveness.    96

Section 9.11

   Severability.    96

Section 9.12

   Integration.    96

Section 9.13

   Governing Law.    96

Section 9.14

   Consent to Jurisdiction and Service of Process.    97

Section 9.15

   Confidentiality.    97

Section 9.16

   Acknowledgments.    98

Section 9.17

   Waivers of Jury Trial; Waiver of Consequential Damages.    98

Section 9.18

   USA Patriot Act Notice.    99

ARTICLE X GUARANTY

   99

Section 10.1

   The Guaranty.    99

Section 10.2

   Bankruptcy.    100

Section 10.3

   Nature of Liability.    100

Section 10.4

   Independent Obligation.    100

Section 10.5

   Authorization.    101

Section 10.6

   Reliance.    101

Section 10.7

   Waiver.    101

Section 10.8

   Limitation on Enforcement.    102

Section 10.9

   Confirmation of Payment.    103

 

iii



--------------------------------------------------------------------------------

 

Schedules

   

Schedule 1.1-1

  Account Designation Letter

Schedule 1.1-2

  Investments

Schedule 1.1-3

  Liens

Schedule 2.1(a)

  Schedule of Lenders and Commitments

Schedule 2.1(b)(i)

  Form of Notice of Borrowing

Schedule 2.1(e)

  Form of Revolving Note

Schedule 2.8

  Form of Notice of Conversion/Extension

Schedule 2.16

  Form of Tax Exempt Certificate

Schedule 3.3

  Jurisdictions of Organization and Qualification

Schedule 3.9

  ERISA

Schedule 3.12

  Subsidiaries

Schedule 3.16

  Intellectual Property

Schedule 3.19(a)

  Location of Real Property

Schedule 3.19(b)

  Location of Collateral

Schedule 3.19(c)

  Chief Executive Offices

Schedule 3.21

  Labor Matters

Schedule 3.23

  Material Contracts

Schedule 3.24

  FCC and Station Matters

Schedule 4.1-1

  Form of Secretary’s Certificate

Schedule 4.1-2

  Form of Solvency Certificate

Schedule 5.2(b)

  Form of Compliance Certificate

Schedule 5.5(b)

  Insurance

Schedule 5.10

  Form of Joinder Agreement

Schedule 6.1(b)

  Indebtedness

Schedule 9.2

  Lenders’ Lending Offices

Schedule 9.6(c)

  Form of Commitment Transfer Supplement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 20, 2004, among FISHER COMMUNICATIONS,
INC., a Washington corporation (the “Borrower”), each of those Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively the “Guarantors” and individually a
“Guarantor”), the several banks and other financial institutions from time to
time parties to this Credit Agreement (collectively the “Lenders” and
individually a “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent” or the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested, and the Lenders have agreed to extend,
certain credit facilities to the Borrower on the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Defined Terms.

 

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

 

“ABR Default Rate” shall have the meaning set forth in Section 2.7.

 

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1-1.

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.

 

“Administrative Fees” shall have the meaning set forth in Section 2.3(d).

 

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with,



--------------------------------------------------------------------------------

such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Affiliation Agreements” shall mean any network affiliation agreements in effect
at any time for any Station affiliated with a Network, and all renewals,
extensions and replacements of such agreements.

 

“Agreement or Credit Agreement” shall mean this Credit Agreement, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
or otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
opening of business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Approved Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course of business
and is advised or managed by (i) such Lender, (ii) an Affiliate of such Lender,
(iii) any other Lender or any Affiliate thereof or (iv) the same investment
advisor as any Person described in clauses (i) – (iii).

 

“Arranger” shall mean Wachovia Capital Markets, LLC, together with its
successors and assigns.

 

2



--------------------------------------------------------------------------------

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the Borrower or any Subsidiary whether
by sale, lease, transfer or otherwise. The term “Asset Disposition” shall not
include (a) the sale, lease or transfer of assets permitted by Sections
6.5(a)(i) – (iii) or (b) any Equity Issuance.

 

“Attributable Debt” in respect of a sale and leaseback transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction, including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean the occurrence of an Event of Default under
Section 7.1(f).

 

“Beneficial Owner” shall have the meaning provided in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person shall be deemed to be a “Beneficial
Owner” of all shares that any such Person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time.

 

“Board of Directors” shall mean:

 

  (1) with respect to a corporation, the board of directors of the corporation;

 

  (2) with respect to a partnership, the Board of Directors of the general
partner of the partnership; and

 

  (3) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Bond Documents” shall mean the (i) the Indenture, dated as of the Closing Date,
pursuant to which the Borrower has issued the Bonds and (ii) any other agreement
or instrument evidencing the Bonds or executed in connection with the issuance
of the Bonds.

 

“Bonds” shall mean the 8 5/8% Senior Notes due 2014 issued by the Borrower
pursuant to the Indenture.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

3



--------------------------------------------------------------------------------

“Broadcasting Properties” shall mean the facilities and properties owned, leased
or operated by the Borrower or any of its Subsidiaries and utilized in such
Person’s (or another Subsidiary’s) television and/or radio broadcasting
business, whether now owned or hereafter acquired.

 

“Business” shall have the meaning set forth in Section 3.10.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”), (ii)
U.S. dollar denominated (or foreign currency fully hedged to U.S. dollar) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (z) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (iii) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (iv) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (v) obligations of any
state of the United States or any political subdivision thereof for the payment
of the principal and

 

4



--------------------------------------------------------------------------------

redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, and (vi) auction preferred
stock rated in the highest short-term credit rating category by S&P or Moody’s.

 

“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Section 13(d) or 14(d) of
the Exchange Act), other than the Principals, is or becomes, directly or
indirectly, the Beneficial Owner (by way of merger, consolidation or otherwise)
of 33% or more of the Voting Stock or of the economic interests of the Borrower
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of the Borrower (whether
or not such securities are then currently convertible or exercisable), (b)
Continuing Directors shall cease for any reason to constitute a majority of the
members of the board of directors of the Borrower then in office, or (c) a
“Change of Control” (as defined in the Indenture) shall occur.

 

“Closing Date” shall mean the date of this Credit Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents.

 

“Commitment” shall mean the Revolving Commitment and the LOC Commitment,
individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.3(a).

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.

 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement, in
substantially the form of Schedule 9.6(c).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Borrower and which is
treated as a single employer under Section 414 of the Code.

 

“Communications Law” shall mean the Communications Act of 1934, as amended, and
all rules and regulations thereunder (including, without limitation, the
Telecommunications Act of 1996), or any successor statute or statutes, and all
rules and regulations of the FCC, any PUC or any other applicable Governmental
Authority related to the provision of communication or broadcast services, each
as amended or supplemented from time to time.

 

“Compliance Certificate” shall mean a certificate of a Responsible Officer in
the form of Schedule 5.2(b) (a) stating that (i) the financial statements
delivered pursuant to Sections 5.1(a)

 

5



--------------------------------------------------------------------------------

and 5.1(b) concurrently with such certificate present fairly the financial
position of the Borrower and its Subsidiaries for the periods indicated in
conformity with GAAP applied on a consistent basis, (ii) each of the Credit
Parties during such periods observed or performed in all material respects all
of its covenants and other agreements, and satisfied in all material respects
every condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, and (iii) such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (b)
including calculations in reasonable detail required to indicate compliance with
Section 5.9 as of the last day of such period and calculations of the Debt to
Operating Cash Flow Ratio as of the last day of such period and (c) setting
forth the amount of Investments permitted by clauses (v) and (viii) of the
definition of Permitted Investments that are outstanding as of the last day of
such period.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Interest Expense” shall mean, with respect to any period, the sum
of:

 

  (1) the interest expense of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
including, without limitation, (a) amortization of debt discount, (b) the net
payments, if any, under Hedging Agreements (including amortization of discounts)
and (c) accrued interest, plus

 

  (2) the interest component of the Capital Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by the Borrower and its Subsidiaries
during such period, and all capitalized interest of the Borrower and its
Subsidiaries, in each case as determined on a consolidated basis in accordance
with GAAP consistently applied.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its consolidated Subsidiaries for such
period as determined in accordance with GAAP consistently applied, adjusted, to
the extent included in calculating such net income (or loss), by excluding,
without duplication,

 

  (1) all extraordinary gains but not losses,

 

  (2) all gains and losses arising from the Forward Transaction, including,
without limitation, as a result of termination or settlement thereof,

 

  (3) the portion of net income (or loss) of the Borrower and its consolidated
Subsidiaries allocable to interests in unconsolidated Persons, except to the
extent of the amount of dividends or distributions actually paid to the Borrower
or its consolidated Subsidiaries by such unconsolidated Persons during such
period,

 

6



--------------------------------------------------------------------------------

  (4) net income (or loss) of any Person acquired during the specified period
for any period prior to the date of acquisition,

 

  (5) any gain or loss, net of taxes, realized upon the termination of any
employee pension benefit plan,

 

  (6) net gains but not losses (less all fees and expenses relating thereto) in
respect of dispositions of assets other than in the ordinary course of business,

 

  (7) the net income of any Subsidiary to the extent that the declaration of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its shareholders,

 

  (8) the net income of any Qualified Joint Venture in excess of the dividends
and distributions paid by such Qualified Joint Venture to a Credit Party,

 

  (9) an amount of net loss of any Qualified Joint Venture that is equal to the
total net loss of such Qualified Joint Venture multiplied by a percentage that
reflects the pro rata share of the Qualified Joint Venture Partner’s Equity
Interest in the Qualified Joint Venture, or

 

  (10) net income attributable to the cumulative effect of a change in
accounting principles.

 

“Continuing Directors” shall mean during any period of 24 consecutive months
commencing after the Closing Date, individuals who at the beginning of such 24
month period were directors of the Borrower (together with any new director
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.

 

“Copyrights” shall mean all copyrights (other than copyrights of de minimus
value) of the Borrower and its Subsidiaries in all works, now existing or
hereafter created or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Copyright
Office or in any similar office or agency of the United States, any state
thereof or any other country or any political subdivision thereof, or otherwise,
including, without limitation, any thereof referred to in Schedule 3.16 and all
renewals thereof.

 

7



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, the LOC Documents, the Security
Documents and any other document, agreement or certificate executed or delivered
in connection with this Credit Agreement. No Hedging Agreement shall be a Credit
Document.

 

“Credit Party” shall mean any of the Borrower or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement, the
Notes or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a filing of a petition of bankruptcy
under the Bankruptcy Code with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and (ii)
solely for purposes of the Security Documents and the Guaranty, all liabilities
and obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider under any Secured Hedging
Agreement permitted by Section 6.1(d).

 

“Debt to Operating Cash Flow Ratio” shall mean, as of any date of determination,
the ratio of

 

  (a) the aggregate principal amount of all outstanding Funded Debt of the
Borrower and its Subsidiaries as of such date on a consolidated basis plus the
aggregate liquidation preference or redemption amount of all Disqualified Stock
of the Borrower (excluding any such Disqualified Stock held by the Borrower or a
wholly owned Subsidiary of the Borrower) to

 

  (b) Operating Cash Flow of the Borrower and its Subsidiaries on a consolidated
basis for the four most recent full fiscal quarters ending on or immediately
prior to such date, determined on a pro forma basis and after giving pro forma
effect to:

 

  (1) the incurrence of such Funded Debt and (if applicable) the application of
the net proceeds therefrom, including to refinance other Funded Debt (to the
extent permitted hereunder), as if such Funded Debt was incurred, and the
application of such proceeds occurred, at the beginning of such four-quarter
period;

 

  (2) the incurrence, repayment or retirement of any other Funded Debt by the
Borrower and its Subsidiaries since the first day of such four-quarter period as
if such Funded Debt was incurred, repaid or retired at the beginning of such
four-quarter period (except that, in making such computation, the amount of
Funded Debt under any revolving credit facility (including outstanding Revolving
Loans hereunder) shall be computed based upon the average of the balance of such
Funded Debt at the end of each month for the twelve months within such
four-quarter period);

 

8



--------------------------------------------------------------------------------

  (3) in the case of Acquired Debt, the related acquisition as if such
acquisition had occurred at the beginning of such four-quarter period; and

 

  (4) any acquisition or disposition by the Borrower and its Subsidiaries of any
company or any business or any assets out of the ordinary course of business, or
any related repayment of Funded Debt, in each case since the first day of such
four-quarter period, assuming such acquisition or disposition had been
consummated on the first day of such four-quarter period.

 

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by the Borrower or any of its Subsidiaries. The term “Debt Issuance” shall not
include any Equity Issuance or any Indebtedness of the Borrower and its
Subsidiaries permitted to be incurred pursuant to Section 6.1 hereof.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time (a)
has failed to make a Loan required pursuant to the terms of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof and such default remains uncured, (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement and such default remains uncured, or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one year after the
Maturity Date. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
if such repurchase or redemption is prohibited by the terms of this Credit
Agreement. The term “Disqualified Stock” shall also include any options,
warrants or other rights that are convertible into Disqualified Stock or that
are redeemable at the option of the holder, or required to be redeemed, prior to
the date that is one year after the Maturity Date.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

9



--------------------------------------------------------------------------------

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“Equity Issuance” shall mean any issuance by the Borrower or any Subsidiary to
any Person which is not a Credit Party of (a) shares of its Capital Stock, (b)
any shares of its Capital Stock pursuant to the exercise of options or warrants
or (c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity. The term “Equity Issuance” shall not include any Asset
Disposition or any Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

10



--------------------------------------------------------------------------------

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

 

“Fair Market Value” shall mean the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors, whose determination, unless otherwise
specified, shall be conclusive if evidenced by a resolution of such Board of
Directors.

 

“FCC” shall mean the Federal Communications Commission and any successor
governmental agency performing functions similar to those performed by the
Federal Communications Commission on the date hereof.

 

“FCC License” shall mean any of the licenses, permits or other authorizations
issued by the FCC relating to the Stations, including all extensions, additions
and renewals thereto or thereof, and all other licenses, authorizations, waivers
and permits required under Communications Law for the Borrower and its
Subsidiaries to own and operate the Stations and their property and to carry on
their business, including, without limitation, any of the FCC Licenses set forth
on Schedule 3.24.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean that certain letter agreement, dated July 28, 2004
addressed to the Borrower from Wachovia and Wachovia Capital Markets, LLC.

 

“Fisher Plaza” means the real property located at 100 4th Avenue North in
Seattle, Washington, and the personal property owned by Fisher Media Services
Company and used in connection with such real property.

 

“Fisher Plaza Liens” means Liens on Fisher Plaza, including without limitation
the assignment for security purposes of leases or services agreements relating
to Fisher Plaza.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Forward Transaction” means the OTC variable forward sale transactions described
and effected pursuant to the three Amended and Restated Confirmations dated
April 5, 2002 between the Borrower and Merrill Lynch International (ML Ref. Nos.
0281606, 0281652 and 0281674), and the Confirmation dated June 3, 2002 between
the Borrower and Merrill Lynch International (ML Ref. No. 0281695).

 

“Fronting Fee” shall have the meaning set forth in Section 2.3(b).

 

11



--------------------------------------------------------------------------------

“Funded Debt” shall mean, with respect to any specified Person, any indebtedness
of such Person, whether or not contingent:

 

  (1) in respect of borrowed money;

 

  (2) evidenced by bonds, notes, debentures or similar instruments;

 

  (3) evidenced by letters of credit (or reimbursement agreements in respect
thereof), but excluding obligations with respect to letters of credit (including
trade letters of credit) securing obligations (other than obligations described
in clauses (1) or (2) above or clauses (5), (6) or (8) below) entered into or
otherwise arising in the ordinary course of business of such Person to the
extent such letters of credit are not drawn upon or, if drawn upon, to the
extent such drawing is reimbursed no later than the third Business Day following
receipt by such Person of a demand for reimbursement;

 

  (4) in respect of banker’s acceptances;

 

  (5) in respect of Capital Lease Obligations and Attributable Debt;

 

  (6) in respect of the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable;

 

  (7) in respect of obligations of such Person under Hedging Agreements; or

 

  (8) representing Disqualified Stock valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends.

 

In addition, the term “Indebtedness” includes (x) all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person), provided that the amount of
such Indebtedness shall be the lesser of (A) the Fair Market Value of such asset
at such date of determination and (B) the amount of such Indebtedness, and (y)
to the extent not otherwise included, the Guaranty Obligations of the specified
Person with respect to any Indebtedness of any other Person. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock which
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Stock as if such Disqualified Stock were
repurchased on any date on which Indebtedness shall be required to be determined
pursuant to this Credit Agreement, and if such price is based upon, or measured
by, the Fair Market Value of such Disqualified Stock, such fair market shall be
determined in good faith by the Board of Directors of the issuer of such
Disqualified Stock.

 

The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:

 

  (a) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and

 

12



--------------------------------------------------------------------------------

  (b) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness;

 

provided that Indebtedness shall not include:

 

  (i) any liability for federal, state, local or other taxes,

 

  (ii) obligations incurred in connection with worker’s compensation,
unemployment insurance or other social security obligations, performance, surety
or appeal bonds, in each case incurred or provided in the ordinary course of
business,

 

  (iii) any liability arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, however, that such liability
is extinguished within five Business Days of its incurrence,

 

  (iv) agreements providing for indemnification, adjustment of purchase price or
similar obligations, or Guaranty Obligations or letters of credit, surety bonds
or performance bonds securing any obligations of the Borrower or any of its
Subsidiaries pursuant to such agreements, in any case incurred in connection
with the disposition of any business, assets or Subsidiary (other than Guaranty
Obligations with respect to Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or Subsidiary for the purpose of financing
such acquisition), so long as the principal amount does not exceed the gross
proceeds actually received by the Borrower or any Subsidiary in connection with
such disposition, or

 

  (v) obligations under the Forward Transaction.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.17.

 

“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities, including, without limitation, all FCC
Licenses.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

13



--------------------------------------------------------------------------------

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(d) to the extent such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement; provided, in the case of a Secured Hedging Agreement with a Person
who is no longer a Lender only through the stated maturity date (without
extension or renewal) of such Secured Hedging Agreement.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Immaterial FCC License” shall mean any FCC License that is not material to the
operation of the Stations and is designated on Schedule 3.24 as an “Immaterial
FCC License.”

 

“Inactive Subsidiary” shall mean, as of any date, any Subsidiary whose total
revenues for the most recent 12-month period do not exceed $100,000.

 

“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all Funded Debt of such Person, (b) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or

 

14



--------------------------------------------------------------------------------

retentions of title under agreements with suppliers entered into in the ordinary
course of business), (c) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (d) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (e) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer and (f) obligations of such
Person under non-compete agreements.

 

“Indemnitees” shall have the meaning set forth in Section 9.5.

 

“Indenture” shall mean that certain Indenture, dated as of the Closing Date,
among the Borrower, the Subsidiaries of the Borrower parties thereto and U.S.
Bank National Association, as trustee, as amended or modified from time to time
in accordance with the terms of Section 6.12.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Borrower and its
Subsidiaries, all goodwill associated therewith and all rights to sue for
infringement thereof.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period and on the Maturity Date,
and (c) as to any LIBOR Rate Loan having an Interest Period longer than three
months, (i) each three (3) month anniversary following the first day of such
Interest Period, (ii) the last day of such Interest Period and (iii) on the
Maturity Date.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in the notice of
borrowing or notice of conversion given with respect thereto; and

 

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

 

15



--------------------------------------------------------------------------------

provided that the foregoing provisions are subject to the following:

 

(A) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(B) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

 

(C) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

 

(D) any Interest Period in respect of any Loan that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date; and

 

(E) no more than six (6) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

 

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of assets, shares
of Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of any Person or (b) any deposit with,
or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty
Obligation (including any support for a Letter of Credit issued on behalf of
such Person) incurred for the benefit of such Person.

 

“Issuing Lender” shall mean Wachovia.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.3(c).

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Leases” shall mean any leases, licenses, permits, rights of way or other
interests of the Credit Parties in real property of the Credit Parties related
to the Broadcasting Properties.

 

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

16



--------------------------------------------------------------------------------

“Letters of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
modified, extended, renewed or replaced from time to time.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.3(b).

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, neither of such rates is available,
then “LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

    LIBOR Rate =   

LIBOR

--------------------------------------------------------------------------------

              1.00 - Eurodollar Reserve Percentage     

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

17



--------------------------------------------------------------------------------

“Loan” shall mean a Revolving Loan.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender that has a Revolving
Commitment, the commitment of such Lender to purchase participation interests in
the Letters of Credit up to such Lender’s LOC Committed Amount as specified in
Schedule 2.1(a) or in the Register, as such amount may be reduced from time to
time in accordance with the provisions hereof.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.2(a).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

 

“LOC Participant” shall have the meaning set forth in Section 2.2(c).

 

“Mandatory Borrowing” shall have the meaning set forth in Section 2.2(e).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets (including any Governmental Approvals),
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
(other than any Inactive Subsidiary) to perform its obligations, when such
obligations are required to be performed, under this Credit Agreement, any of
the Notes or any other Credit Document or (c) the validity or enforceability of
this Credit Agreement, any of the Notes or any of the other Credit Documents or
any material provision of any of the foregoing or any of the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Contract” shall mean (a) the FCC Licenses, (b) the Affiliation
Agreements, (c) those individual Program Contracts involving monetary liability
in excess of $2,000,000 per annum, (d) any contract or other agreement, written
or oral, of the Borrower or any of its Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $2,000,000 per annum and (e)
any other contract, agreement, permit or license, written or oral, of the
Borrower or any of its Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

“Material FCC License” shall mean any FCC License other than an Immaterial FCC
License, including, without limitation, any FCC License designated as a
“Material FCC License” on Schedule 3.24.

 

“Material PUC Authorization” shall mean any application or registration with,
and any validation, exemption, franchise, waiver, approval, order or
authorization, consent, license, certificate and permit (other than any building
permit) from any PUC that is material to the business of a Credit Party.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean September 20, 2010.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any Subsidiary in respect of any Asset Disposition, Equity Issuance
or Debt Issuance, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) unless and
until released to the Borrower or such Subsidiary, amounts held in escrow to be
applied as part of the purchase price of any Asset Disposition and (c) taxes
paid or payable as a result thereof; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received by the Borrower or any
Subsidiary in any Asset Disposition, Equity Issuance or Debt Issuance and any
cash released from escrow as part of the purchase price in connection with any
Asset Disposition.

 

“Network” shall mean any of the National Broadcasting Company, Inc., American
Broadcasting Company, Inc., CBS Television Network, Inc., Fox Broadcasting
Company, United Paramount Network or the Warner Brothers Network.

 

“Note” or “Notes” shall mean the Revolving Notes, collectively, separately or
individually, as appropriate.

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i). A form of Notice of Borrowing is attached as
Schedule 2.1(b)(i).

 

“Notice of Conversion/Extension” shall mean the written notice of extension or
conversion as referenced and defined in Section 2.8.

 

19



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, Loans and LOC Obligations.

 

“Offering Memorandum” shall mean the Offering Memorandum of the Borrower, dated
September 20, 2004, with respect to the issuance of the Bonds.

 

“Operating Cash Flow” shall mean, with respect to any period, the Consolidated
Net Income for such period, plus:

 

  (1) extraordinary net losses and net losses realized on any sale of assets
during such period, to the extent such losses were deducted in computing
Consolidated Net Income, plus

 

  (2) provision during such period for taxes based on income or profits, to the
extent such provision for taxes was included in computing such Consolidated Net
Income, and any provision for taxes utilized in computing the net losses under
clause (1) hereof, plus

 

  (3) Consolidated Interest Expense of the Borrower and its Subsidiaries for
such period, to the extent deducted in computing such Consolidated Net Income,
plus

 

  (4) depreciation, amortization and all other non-cash charges for such period,
to the extent such depreciation, amortization and other non-cash charges were
deducted in computing such Consolidated Net Income (including amortization of
goodwill and other intangibles including Program Contracts and write-downs of
Program Contracts), but excluding any such charges which represent any accrual
of, or a reserve for, cash charges for a future period, minus

 

  (5) any cash payments contractually required to be made during such period
with respect to Program Contracts (to the extent not previously included in
computing such Consolidated Net Income), minus

 

  (6) non-cash items increasing Consolidated Net Income for such period (to the
extent included in computing such Consolidated Net Income).

 

“Ownership Reports” shall mean with respect to any Television Station owned by
any Credit Party, the report and certifications filed with the FCC pursuant to
47 C.F.R. §73.3615, or any comparable reports filed pursuant to any successor
regulation thereto or otherwise required by applicable Communications Law.

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

“Participation Interest” shall mean a participation interest purchased by a
Lender in LOC Obligations as provided in Section 2.2(c).

 

20



--------------------------------------------------------------------------------

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16 to the Credit Agreement.

 

“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions of the type of business permitted to be engaged in by the Borrower
and its Subsidiaries pursuant to Section 6.5 hereof so long as (a) no Default or
Event of Default shall then exist or would exist after giving effect thereto,
(b) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that the Credit Parties will be in pro forma compliance
with the financial covenant set forth in Section 5.9, (c) after giving effect to
such acquisition(s), there shall be at least $5,000,000 of availability existing
under the Revolving Commitments, (d) the Administrative Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition) a first priority perfected security interest in the property
acquired and (e) if the total consideration (including, without limitation,
assumed liabilities, earnout payments and any other deferred payment) for the
business or property acquired in such acquisition or series of related
acquisitions exceeds $20,000,000, the Required Lenders shall have approved such
acquisition(s); provided that no such approval of the Required Lenders shall be
required if, after giving effect to such acquisition(s) on a pro forma basis
consistent with Section 1.3, the Debt to Operating Cash Flow Ratio is less than
7.0 to 1.0.

 

“Permitted Business” shall mean any media business conducted or proposed to be
conducted (as described in the Offering Memorandum) by the Borrower and its
Subsidiaries on the Closing Date and other businesses reasonably related
thereto, including without limitation, the operation of Fisher Plaza; provided
that such businesses are conducted by the Borrower or a Subsidiary.

 

“Permitted Investments” shall mean:

 

(i) cash and Cash Equivalents;

 

(ii) Investments existing as of the Closing Date and set forth on Schedule
1.1-2;

 

(iii) receivables owing to the Borrower or any of its Subsidiaries or any
receivables and advances to suppliers, in each case if created, acquired or made
in the

 

21



--------------------------------------------------------------------------------

ordinary course of business and payable or dischargeable in accordance with
customary trade terms, business practices consistent with those of the Borrower
and its Subsidiaries existing on the Closing Date and prudent industry
practices;

 

(iv) Investments in and loans to any Credit Party expressly subordinated in all
cases to the Credit Party Obligations pursuant to the terms of the Subordination
Agreement; provided, however, the amount of Investments in and loans to any
Inactive Subsidiary by the Credit Parties shall be limited to such amounts as
shall be necessary to satisfy obligations (whether now or hereafter payable) of
such Inactive Subsidiary that exist as of the Closing Date;

 

(v) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $1,000,000 at any time outstanding;

 

(vi) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(vii) Investments, acquisitions or transactions permitted under Section 6.5(b);
and

 

(viii) additional loans, advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof, provided that such loans, advances
and/or investments made pursuant to this clause (viii) shall not exceed an
aggregate amount of $2,000,000.

 

“Permitted Liens” shall mean:

 

(i) Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;

 

(ii) Liens in favor of a Hedging Agreement Provider in connection with a Secured
Hedging Agreement, but only if such Hedging Agreement Provider and the
Administrative Agent, on behalf of the Lenders, shall share pari passu in the
collateral subject to such Liens;

 

(iii) Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent such Indebtedness or Capital Lease
Obligations are incurred in compliance with Section 6.1; provided, that (A) any
such Lien attaches to such property concurrently with or within 180 days after
the acquisition thereof and (B) such Lien attaches solely to the property so
acquired in such transaction;

 

(iv) Liens for ad valorem, income or property taxes or assessments and similar
charges that either are not delinquent or are being contested in good faith by
appropriate proceedings for which the Borrower has set aside on its books
reserves to the extent required by GAAP;

 

22



--------------------------------------------------------------------------------

(v) statutory Liens of carriers, warehousemen, mechanics suppliers, materialmen,
repairmen and other Liens imposed by law incurred in the ordinary course of
business for sums not yet delinquent or being contested in good faith, if such
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made in respect thereof;

 

(vi) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, leases, appeal bonds and other obligations of
like nature incurred by the Borrower or any of its Subsidiaries in the ordinary
course of business, and deposits made in the ordinary course of business
securing liability to insurance carriers under insurance or self-insurance
arrangements;

 

(vii) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of Indebtedness), leases, or
other similar obligations arising in the ordinary course of business;

 

(viii) survey exceptions, encumbrances, easements or reservations of, or rights
of others for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do no materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
the Borrower or any of its Subsidiaries;

 

(ix) Fisher Plaza Liens;

 

(x) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property);

 

(xi) Liens on the Safeco Corporation Stock pursuant to the Forward Transaction;

 

(xii) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Subsidiary of the
Borrower; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Borrower or the Subsidiary;

 

(xiii) Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary of the Borrower; provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by the Borrower or the
Subsidiary;

 

23



--------------------------------------------------------------------------------

(xiv) Liens in existence as of the Closing Date and set forth on Schedule 1.1-3;

 

(xv) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

 

(xvi) Liens, deposits or pledges in the ordinary course of business to secure
public or statutory obligations, surety, stay, appeal, indemnity, performance or
other similar bonds or obligations; and Liens, deposits or pledges in the
ordinary course of business in lieu of such bonds or obligations, or to secure
such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations;

 

(xvii) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

 

(xviii) any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense;

 

(xix) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

 

(xx) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

 

(xxi) Liens on assets of Inactive Subsidiaries so long as such Liens are not
blanket Liens;

 

(xxii) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary of the Borrower with respect to obligations that do not exceed
$2,000,000 at any one time outstanding.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Pledge Agreements” shall mean (i) the Pledge Agreement dated as of the Closing
Date executed by the Borrower and the Guarantors and delivered to the
Administrative Agent and (ii) any other Pledge Agreement executed by a Credit
Party or an Additional Credit Party and delivered to the Administrative Agent,
in each case as the same may from time to time be amended, supplemented or
otherwise modified in accordance with the terms hereof and thereof.

 

24



--------------------------------------------------------------------------------

“Principals” shall mean (i) any of the lineal descendants (including adopted
persons) of O.W. Fisher; (ii) the spouses of such lineal descendants; (iii) in
the event of the incompetence or death of any of the Persons described in
clauses (i) and (ii), such Person’s estate, executor, administrator or other
personal representative, in each case who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Borrower; (iv) any trusts created for the benefit of the Persons
described in clause (i), (ii) or (iii) or any trust for the benefit of any such
trust; or (v) any Person controlled by any of the Persons described in clause
(i), (ii), (iii) or (iv). For purposes of this definition, “control,” as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities or by contract or
otherwise.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Program Contracts” shall mean contracts with suppliers that convey the right to
broadcast whether by radio or television, specified films, videotape motion
pictures, syndicated television programs or sports or other programming.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“PUC” shall mean any state, provincial or other local regulatory agency or body
that exercises jurisdiction over the rates or services or the ownership,
construction or operation of any television or radio station or over Persons who
own, construct or operate any television or radio station, in each case by
reason of the nature or type of the business subject to regulation and not
pursuant to laws and regulations of general applicability to Persons conducting
business in any such jurisdiction.

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Qualified Joint Venture” shall mean a newly formed, majority owned Subsidiary
where the Capital Stock of the Subsidiary is issued to a Qualified Joint Venture
Partner in consideration of the contribution of assets used or useful in a type
of business in which the Credit Parties are permitted to engage pursuant to the
terms of Section 6.4.

 

“Qualified Joint Venture Partner” means a Person who is not an Affiliate of the
Borrower.

 

“Radio Groups” shall mean Radio Stations that are grouped together for financial
reporting purposes, including the “Radio Seattle Group,” the “Regional Radio
Group” and any other set of Radio Stations designated by the Borrower as a group
for financial reporting purposes.

 

25



--------------------------------------------------------------------------------

“Radio Station” shall mean all of the radio stations owned and operated by the
Borrower and its Subsidiaries (including all radio stations acquired through
Permitted Acquisitions); provided, in the case of a disposition permitted
pursuant to the terms hereof, such term shall not include any radio station
transferred in connection with such disposition.

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Register” shall have the meaning set forth in Section 9.6(d).

 

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.2(d) for amounts drawn under
Letters of Credit.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean Lenders holding in the aggregate not less than 51%
of the sum of all Revolving Loans and LOC Obligations then outstanding at such
time plus the aggregate unused Revolving Commitments at such time (treating for
purposes hereof in the case of LOC Obligations, in the case of the Issuing
Lender, only the portion of the LOC Obligations of the Issuing Lender which is
not subject to the Participation Interests of the other Lenders and, in the case
of the Lenders other than the Issuing Lender, the Participation Interests of
such Lenders in LOC Obligations hereunder as direct Obligations); provided,
however, that if there is more than one Lender and if any such Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments, or after termination of the Commitments, the principal balance of
the Obligations owing to such Defaulting Lender.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, (a) as to the Borrower, the President, the
Chief Financial Officer or the sole Director or (b) as to any other Credit
Party, the Manager, the President or the Vice President of Finance.

 

26



--------------------------------------------------------------------------------

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(d) the payment by the Borrower or any of its Subsidiaries of any management or
consulting fee to any Person or of any salary, bonus or other form of
compensation to any Person who is directly or indirectly a significant partner,
shareholder, owner or executive officer of any such Person, to the extent such
salary, bonus or other form of compensation is not included in the corporate
overhead of the Borrower or such Subsidiary and (e) any payment or prepayment of
principal, interest or other amounts with respect to the Bonds.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to an amount equal to such Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a) or in the
Register, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 9.6(c).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Loans” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(e), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Safeco Corporation Stock” shall mean (a) shares of common Capital Stock of
Safeco Corporation and (b) any shares of another Person’s Capital Stock received
by Safeco shareholders in connection with any sale, consolidation, merger,
recapitalization or liquidation, the effect of which is a material change to the
capital structure or ownership of Safeco Corporation.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

27



--------------------------------------------------------------------------------

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, modified, supplemented,
extended or restated from time to time.

 

“Security Agreements” shall mean (i) the Security Agreement dated as of the
Closing Date executed by the Borrower and the Guarantors and delivered to the
Administrative Agent and (ii) any other Security Agreement executed by a Credit
Party or an Additional Credit Party and delivered to the Administrative Agent,
in each case as amended, modified or supplemented from time to time in
accordance with its terms.

 

“Security Documents” shall mean the Security Agreements, the Pledge Agreements
and such other documents executed and delivered in connection with the
attachment and perfection of the Administrative Agent’s security interests and
Liens arising thereunder, including, without limitation, UCC financing
statements and patent, trademark and copyright filings.

 

“Senior Secured Debt to Operating Cash Flow Ratio” shall mean, as of any date of
determination, the ratio of

 

  (a) the aggregate principal amount of all outstanding Senior Secured Funded
Debt of the Borrower and its Subsidiaries as of such date on a consolidated
basis, to

 

  (b) Operating Cash Flow of the Borrower and its Subsidiaries on a consolidated
basis for the four most recent full fiscal quarters ending on or immediately
prior to such date, determined on a pro forma basis and after giving pro forma
effect to:

 

  (1) the incurrence of such Senior Secured Funded Debt and (if applicable) the
application of the net proceeds therefrom, including to refinance other Senior
Secured Funded Debt (to the extent permitted hereunder), as if such Senior
Secured Funded Debt was incurred, and the application of such proceeds occurred,
at the beginning of such four-quarter period;

 

  (2) the incurrence, repayment or retirement of any other Senior Secured Funded
Debt by the Borrower and its Subsidiaries since the first day of such
four-quarter period as if such Senior Secured Funded Debt was incurred, repaid
or retired at the beginning of such four-quarter period (except that, in making
such computation, the amount of Senior Secured Funded Debt under any revolving
credit facility (including outstanding Revolving Loans hereunder) shall be
computed based upon the average of the balance of such Senior Secured Funded
Debt at the end of each month for the twelve months within such four-quarter
period);

 

  (3) in the case of Acquired Debt, the related acquisition as if such
acquisition had occurred at the beginning of such four-quarter period; and

 

  (4) any acquisition or disposition by the Borrower and its Subsidiaries of any
company or any business or any assets out of the ordinary course of

 

28



--------------------------------------------------------------------------------

business, or any related repayment of Senior Secured Funded Debt, in each case
since the first day of such four-quarter period, assuming such acquisition or
disposition had been consummated on the first day of such four-quarter period.

 

“Senior Secured Funded Debt” shall mean Funded Debt of a Credit Party or any
Subsidiary thereof other than Funded Debt that is (a) specifically subordinated
in right of payment to the prior payment of the Credit Party Obligations, (b)
not secured by a Lien or (c) otherwise subordinated (whether contractually or
structurally) in right of payment to the prior payment of the Credit Party
Obligations.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory, materials and other assets in the ordinary course of business
(which in no event shall be deemed to include the sale of all or substantially
all of the assets of a Station) and (b) the sale, transfer or other disposition
of Cash Equivalents.

 

“Stations” shall mean a collective reference to the Television Stations and the
Radio Stations.

 

“Subordination Agreement” shall mean the Subordination Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, pursuant to which the Credit Parties have agreed to subordinate
intercompany loans between or among the Credit Parties to the payment in full of
the Credit Party Obligations.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower. Notwithstanding the
above, South West Oregon Television Broadcasting Corporation shall not be
considered a Subsidiary of the Borrower so long as the Borrower’s ownership
interest therein is equal to or less than 50%.

 

“Tax Exempt Certificate” shall have the meaning set forth in Section 2.16(b).

 

“Taxes” shall have the meaning set forth in Section 2.16(a).

 

“Television Station” shall mean all of the television stations owned and
operated by the Borrower and its Subsidiaries (including all television stations
acquired through Permitted Acquisitions); provided, in the case of a disposition
permitted pursuant to the terms hereof, such term shall not include any
television station transferred in connection with such disposition.

 

29



--------------------------------------------------------------------------------

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.

 

“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers (other than such items that are of de minimus value), together with
the goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including, without
limitation, any thereof referred to in Schedule 3.16 to this Credit Agreement,
and (ii) all renewals thereof including, without limitation, any thereof
referred to in Schedule 3.16.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day. A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “Eurodollar Tranche”.

 

“Transfer Effective Date” shall mean the effective date of any Commitment
Transfer Supplement.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.



 

“Upfront Radio Broadcasting Payments” shall mean, for any period commencing on
or after the Closing Date, the aggregate cash payments actually made by the
Borrower and its Subsidiaries on a Consolidated basis during such period in
connection with the acquisition of radio broadcasting rights and other similar
audio rights, excluding radio broadcasting programming costs that shall be
expensed in the twelve month period following the date such radio broadcasting
rights or other similar audio rights are acquired.

 

“Voting Stock” of a corporation, limited liability company or partnership shall
mean, at any time, all classes of the Capital Stock or other voting securities
of such Person then outstanding and ordinarily entitled to vote in the election
of directors (or similar governing authority).

 

“Wachovia” shall mean Wachovia Bank, National Association, together with its
successors and assigns.

 

Section 1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.

 

30



--------------------------------------------------------------------------------

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

Section 1.3 Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

 

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any permitted sale of assets (including a stock
sale) and any prepayment of the Loans with the Net Cash Proceeds from any such
permitted sale of assets that was consummated during such period shall have been
deemed to have taken place as of the first day of such applicable test period.

 

Section 1.4 Time References.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

31



--------------------------------------------------------------------------------

ARTICLE II

 

THE LOANS; AMOUNT AND TERMS

 

Section 2.1 Revolving Loans.

 

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Lender
individually, the sum of such Lender’s share of outstanding Revolving Loans plus
such Lender’s Revolving Commitment Percentage of LOC Obligations shall not
exceed such Lender’s Revolving Commitment Percentage of the aggregate Revolving
Committed Amount, and (ii) with regard to the Lenders collectively, the sum of
the aggregate amount of outstanding Revolving Loans plus LOC Obligations shall
not exceed the aggregate Revolving Committed Amount then in effect. For purposes
hereof, the aggregate amount of Revolving Loans available hereunder shall be
TWENTY MILLION DOLLARS ($20,000,000) (as such aggregate maximum amount may be
reduced from time to time as provided in Section 2.4, the “Revolving Committed
Amount”). Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof; provided, however,
Revolving Loans made on the Closing Date or on any of the three Business Days
following the Closing Date may only consist of Alternate Base Rate Loans.

 

(b) Revolving Loan Borrowings.

 

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by delivering a written Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivery of a written Notice of Borrowing, which
delivery may be by fax) to the Administrative Agent not later than 1:00 P.M. on
the Business Day prior to the date of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, and (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (II) the type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder. The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing, the contents thereof and each such Lender’s share
thereof.

 

(ii) Advances. Each Lender will make its Revolving Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account

 

32



--------------------------------------------------------------------------------

of the Borrower at the office of the Administrative Agent specified in Section
9.2, or at such other office as the Administrative Agent may designate in
writing, by 3:00 P.M. on the date specified in the applicable Notice of
Borrowing, in Dollars and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date.

 

(d) Interest. Subject to the provisions of Section 2.7, Revolving Loans shall
bear interest as follows:

 

(i) Alternate Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus 1.75%; and

 

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus 3.00%.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e) Revolving Notes. The Borrower’s obligation to pay each Lender’s Revolving
Loans shall be evidenced by a Revolving Note made payable to such Lender in
substantially the form of Schedule 2.1(e).

 

Section 2.2 Letter of Credit Subfacility.

 

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Lenders shall participate in, Letters of Credit for the account
of the Borrower from time to time upon request in a form acceptable to the
Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed TWO MILLION DOLLARS ($2,000,000) (the
“LOC Committed Amount”), (ii) the sum of the aggregate amount of Revolving Loans
plus LOC Obligations shall not at any time exceed the aggregate Revolving
Committed Amount then in effect, (iii) all Letters of Credit shall be
denominated in U.S. Dollars and (iv) Letters of Credit shall be issued for any
lawful corporate purposes and may be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance programs.
Except as otherwise expressly agreed upon by all the Lenders, no Letter of
Credit shall have an original expiry date more than twelve (12) months from the
date of issuance; provided, however, so long as no Default or Event of Default
has occurred and is continuing and subject to the other terms

 

33



--------------------------------------------------------------------------------

and conditions to the issuance of Letters of Credit hereunder, the expiry dates
of Letters of Credit may be extended annually or periodically from time to time
on the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that no Letter of Credit, as originally issued or
as extended, shall have an expiry date extending beyond the Maturity Date. Each
Letter of Credit shall comply with the related LOC Documents. The issuance and
expiry date of each Letter of Credit shall be a Business Day. Any Letters of
Credit issued hereunder shall be in a minimum original face amount of $100,000.
There will be no more than five (5) Letters of Credit outstanding at any time.

 

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days prior to the
requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

(c) Participations. Each Lender (each a “LOC Participant”) upon issuance of a
Letter of Credit shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Revolving Commitment Percentage of the obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its Revolving
Commitment Percentage of the obligations arising under such Letter of Credit.
Without limiting the scope and nature of each Lender’s participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
as required hereunder or under any LOC Document, each such Lender shall pay to
the Issuing Lender its Revolving Commitment Percentage of such unreimbursed
drawing in same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of subsection (d) hereof. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (either with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in same day funds as provided herein or in the LOC
Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per

 

34



--------------------------------------------------------------------------------

annum rate equal to the ABR Default Rate. Unless the Borrower shall immediately
notify the Issuing Lender and the Administrative Agent of its intent to
otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations. The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. The Issuing Lender will promptly notify the other Lenders of
the amount of any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in
immediately available funds, the amount of such Lender’s Revolving Commitment
Percentage of such unreimbursed drawing. Such payment shall be made on the day
such notice is received by such Lender from the Issuing Lender if such notice is
received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received. If such Lender does not pay such amount to the Issuing Lender in full
upon such request, such Lender shall, on demand, pay to the Administrative Agent
for the account of the Issuing Lender interest on the unpaid amount during the
period from the date of such drawing until such Lender pays such amount to the
Issuing Lender in full at a rate per annum equal to, if paid within two (2)
Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Lender’s obligation
to make such payment to the Issuing Lender, and the right of the Issuing Lender
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and without regard to the termination of this
Credit Agreement or the Commitments hereunder, the existence of a Default or
Event of Default or the acceleration of the Credit Party Obligations hereunder
and shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that have a Revolving Commitment that a Revolving Loan has been
requested or deemed requested in connection with a drawing under a Letter of
Credit, in which case a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans (each such borrowing, a “Mandatory Borrowing”) shall be
immediately made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Lender’s respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations. Each Lender hereby irrevocably agrees to make such Revolving Loans
immediately upon any such request or deemed request on account of each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (i) the amount of Mandatory Borrowing
may not comply with the minimum amount (or integral amount in excess thereof)
for borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure for any such

 

35



--------------------------------------------------------------------------------

request or deemed request for Revolving Loan to be made by the time otherwise
required in Section 2.1(b), (v) the date of such Mandatory Borrowing, or (vi)
any reduction in the Revolving Committed Amount after any such Letter of Credit
may have been drawn upon. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each such Lender hereby agrees that it
shall forthwith fund (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) its Participation Interests in the
outstanding LOC Obligations; provided, further, that in the event any Lender
shall fail to fund its Participation Interest on the day the Mandatory Borrowing
would otherwise have occurred, then the amount of such Lender’s unfunded
Participation Interest therein shall bear interest payable by such Lender to the
Issuing Lender upon demand, at the rate equal to, if paid within two (2)
Business Days of such date, the Federal Funds Effective Rate, and thereafter at
a rate equal to the Alternate Base Rate.

 

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(g) Uniform Customs and Practices. The Issuing Lender may have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits,
as published as of the date of issue by the International Chamber of Commerce
(the “UCP”), in which case the UCP may be incorporated therein and deemed in all
respects to be a part thereof.

 

(h) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation Section
2.2(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Borrower, provided that notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this Agreement for such Letter
of Credit and such statement shall not affect the Borrower’s reimbursement
obligations hereunder with respect to such Letter of Credit.

 

Section 2.3 Fees.

 

(a) Commitment Fee. In consideration of the Revolving Commitments, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the Lenders
a commitment fee (the “Commitment Fee”) in an amount equal to 0.50% per annum on
the average daily unused amount of the aggregate Revolving Committed Amount. For
purposes of computation of the Commitment Fee, LOC Obligations shall be
considered usage. The Commitment Fee shall be payable quarterly in arrears not
later than three (3) Business Days following the last day of each calendar
quarter for the prior calendar quarter.

 

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of the
Lenders, a fee (the “Letter of Credit Fee”) equal to 3.00% per annum on the
average daily maximum amount available to be drawn under each Letter of Credit
from the date of issuance to the date of

 

36



--------------------------------------------------------------------------------

expiration. In addition to such Letter of Credit Fee, the Borrower agrees to pay
to the Issuing Lender, for its own account without sharing by the other Lenders,
an additional fronting fee (the “Fronting Fee”) of one-eighth of one percent
(1/8%) per annum on the average daily maximum amount available to be drawn under
each such Letter of Credit issued by it. The Letter of Credit Fee and the
Fronting Fee shall each be payable quarterly in arrears not later than three (3)
Business Days following the last day of each calendar quarter for the prior
calendar quarter.

 

(c) Issuing Lender Fees. In addition to the Letter of Credit Fee and Fronting
Fee payable pursuant to subsection (b) hereof, the Borrower shall pay to the
Issuing Lender for its own account without sharing by the other Lenders the
reasonable and customary charges from time to time of the Issuing Lender with
respect to the amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the “Issuing
Lender Fees”).

 

(d) Administrative Fee. The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter (the
“Administrative Fees”).

 

Section 2.4 Commitment Reductions.

 

(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior written
notice to the Administrative Agent (which shall notify the Lenders thereof as
soon as practicable) of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction which
shall be in a minimum amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus LOC
Obligations would exceed the aggregate Revolving Committed Amount then in
effect.

 

(b) Mandatory Reductions. On any date that the Revolving Loans are required to
be prepaid pursuant to the terms of Section 2.5(b)(ii) – (v), the Revolving
Committed Amount shall be automatically permanently reduced by the amount of
such required prepayment and/or reduction.

 

(c) Maturity Date. The Revolving Commitment and the LOC Commitment shall
automatically terminate on the Maturity Date.

 

Section 2.5 Prepayments.

 

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that (i) each partial
prepayment of LIBOR Loans shall be in a minimum principal amount of $2,000,000
and integral multiples of $1,000,000 in excess thereof and (ii) each partial
prepayment of Alternate Base Rate Loans shall be in a minimum principal amount
of $1,000,000 and integral multiples of $500,000 in excess

 

37



--------------------------------------------------------------------------------

thereof. The Borrower shall give five Business Days’ irrevocable notice in the
case of LIBOR Rate Loans and one Business Day’s irrevocable notice in the case
of Alternate Base Rate Loans, to the Administrative Agent (which shall notify
the Lenders thereof as soon as practicable). Subject to the foregoing terms,
amounts prepaid under this Section 2.5(a) shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.5(a) shall be subject to
Section 2.15, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be due and payable on any date that a prepayment
is made hereunder through the date of prepayment. Amounts prepaid on the
Revolving Loans may be reborrowed in accordance with the terms hereof.

 

(b) Mandatory Prepayments.

 

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus LOC
Obligations shall exceed the aggregate Revolving Committed Amount then in
effect, the Borrower immediately shall prepay the Revolving Loans and (after all
Revolving Loans have been repaid) cash collateralize the LOC Obligations, in an
amount sufficient to eliminate such excess.

 

(ii) Asset Dispositions. Promptly following any Asset Disposition, the Borrower
shall prepay the Loans in an aggregate amount equal to 100% of the Net Cash
Proceeds derived from such Asset Disposition (such prepayment to be applied as
set forth in clause (vi) below); provided, however, that if the Debt to
Operating Cash Flow Ratio is less than or equal to 7.0 to 1.0 (based on the
financial statements most recently delivered pursuant to Section 5.1), then such
Net Cash Proceeds shall not be required to be so applied if the Borrower
delivers to the Administrative Agent a certificate stating that a Credit Party
intends to use such Net Cash Proceeds to acquire fixed or capital assets for use
in a Permitted Business or to consummate a Permitted Acquisition, in each case
within 270 days of the receipt of such Net Cash Proceeds, it being expressly
agreed that any Net Cash Proceeds not so reinvested shall be applied to repay
the Loans immediately thereafter.

 

(iii) Debt Issuances. Immediately upon receipt by any Credit Party of proceeds
from any Debt Issuance, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Debt Issuance to the
Lenders (such prepayment to be applied as set forth in clause (vi) below).

 

(iv) Issuances of Equity. Immediately upon receipt by a Credit Party of proceeds
from any Equity Issuance, the Borrower shall prepay the Loans in an aggregate
amount equal to 50% of the Net Cash Proceeds of such Equity Issuance (such
prepayment to be applied as set forth in clause (vi) below).

 

(v) Recovery Event. Promptly following any Recovery Event, the Borrower shall
prepay the Loans in an aggregate amount equal to 100% of the cash proceeds
derived from such Recovery Event (such prepayment to be applied as set forth in
clause

 

38



--------------------------------------------------------------------------------

(vi) below); provided, however, that such cash proceeds shall not be required to
be so applied if the Borrower delivers to the Administrative Agent a certificate
stating that a Credit Party intends to use such cash proceeds to acquire fixed
or capital assets for use in a Permitted Business or to consummate a Permitted
Acquisition, in each case within 270 days of the receipt of such cash proceeds,
it being expressly agreed that any cash proceeds not so reinvested shall be
applied to repay the Loans immediately thereafter.

 

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.5(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 2.5(b)(i), to Revolving Loans and (after
all Revolving Loans have been repaid) to a cash collateral account in respect of
LOC Obligations and (B) with respect to all amounts prepaid pursuant to Sections
2.5(b)(ii) through (v), (1) first to the Revolving Loans (with a corresponding
permanent reduction in the Revolving Committed Amount) and (2) second to a cash
collateral account in respect of LOC Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.5(b) shall be subject to
Section 2.15 and be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

(c) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.5 shall not affect the Borrower’s obligation to continue to make
payments under any Secured Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Secured Hedging Agreement.

 

Section 2.6 Minimum Principal Amount of Loans; Lending Offices.

 

(a) Minimum Amounts of Loans. Each Loan which is made as an Alternate Base Rate
Loan shall be in a minimum aggregate amount of $1,000,000 and integral multiples
of $500,000 in excess thereof (or, with respect to Revolving Loans, the
remaining amount of the Revolving Committed Amount, if less). Each Loan which is
made as a LIBOR Rate Loan shall be in a minimum aggregate amount of $2,000,000
and integral multiples of $1,000,000 in excess thereof (or, with respect to
Revolving Loans, the remaining amount of the Revolving Committed Amount, if
less).

 

(b) Lending Offices. LIBOR Rate Loans shall be made by each Lender at its LIBOR
Lending Office and Alternate Base Rate Loans at its Domestic Lending Office.

 

Section 2.7 Default Rate and Payment Dates.

 

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.8 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

 

39



--------------------------------------------------------------------------------

(b) (i) If all or a portion of the principal amount of any LIBOR Rate Loan shall
not be paid when due, such overdue amount shall bear interest at a rate per
annum equal to the LIBOR Rate plus 5.00%, until the end of the Interest Period
applicable thereto, and thereafter at a rate per annum which is equal to the
Alternate Base Rate plus 3.75% (the “ABR Default Rate”) or (ii) if any interest
payable on the principal amount of any Loan or any fee or other amount,
including principal of Alternate Base Rate Loans, payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is equal to
the ABR Default Rate, in each case from the date of such non-payment until such
amount is paid in full (after as well as before judgment). Upon the occurrence,
and during the continuance, of any other Event of Default hereunder, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate which is (A) in the case of
principal, the rate that would otherwise be applicable thereto plus 2% or (B) in
the case of interest, fees or other amounts, the ABR Default Rate (after as well
as before judgment).

 

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
2.7 shall be payable from time to time on demand.

 

Section 2.8 Conversion Options.

 

(a) The Borrower may elect from time to time to convert all or any portion of an
Alternate Base Rate Loans to LIBOR Rate Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable written notice of such election;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof. In addition, the Borrower may elect
from time to time to convert LIBOR Rate Loans to Alternate Base Rate Loans by
giving the Administrative Agent irrevocable written notice by 11:00 A.M. one
Business Date prior to the proposed date of conversion. A form of Notice of
Conversion/Extension is attached as Schedule 2.8. If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day. LIBOR Rate Loans may only be converted to Alternate Base Rate Loans on the
last day of the applicable Interest Period. If the date upon which a LIBOR Rate
Loan is to be converted to an Alternate Base Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan.

 

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.8(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to

 

40



--------------------------------------------------------------------------------

continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

 

Section 2.9 Computation of Interest and Fees.

 

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other interest and
all fees and other amounts payable hereunder shall be calculated on the basis of
a 360 day year for the actual days elapsed. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of each determination of
a LIBOR Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

 

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with

 

41



--------------------------------------------------------------------------------

respect to the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of such indebtedness does not exceed the maximum nonusurious amount
permitted by applicable law.

 

Section 2.10 Pro Rata Treatment and Payments.

 

(a) Allocation of Payments Before Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Lenders. Unless otherwise specified herein, each payment under this Credit
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Borrower pursuant to Section 2.3, second, to interest then due and owing
hereunder and under the Notes and, third, to principal then due and owing
hereunder and under the Notes. Each payment on account of any fees pursuant to
Section 2.3 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Fronting Fees, the Issuing Lender Fees and the
Administrative Fees). Each payment (other than prepayments) by the Borrower on
account of principal of and interest on the Revolving Loans shall be applied to
such Loans as directed by the Borrower or otherwise applied in accordance with
the terms of Section 2.5(a) hereof. Each optional prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.5(a). Each
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.5(b). All payments (including prepayments) to be made
by the Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.16(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

 

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provision of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.7)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents or in respect of the Collateral shall be paid over
or delivered as follows (irrespective of whether the following costs, expenses,
fees, interest, premiums, scheduled periodic payments or Credit Party
Obligations are allowed, permitted or recognized as a claim in any proceeding
resulting from the occurrence of a Bankruptcy Event):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

42



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Credit Party Obligations owing to
such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, including the payment or cash collateralization of the outstanding
LOC Obligations and, with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans, LOC Obligations and obligations outstanding
under the Hedge Agreements (if any) permitted by Section 6.1(d) held by such
Lender (and its Affiliates in the case of Hedge Agreement obligations) bears to
the aggregate then outstanding Loans, LOC Obligations and obligations
outstanding under the Hedge Agreements between any Credit Party and any Lender
or any Affiliate of a Lender that are permitted by Section 6.1(d)) of amounts
available to be applied pursuant to clauses “FOURTH” and “FIFTH” above; and
(iii) to the extent that any amounts available for distribution pursuant to
clause “FIFTH” above are attributable to

 

43



--------------------------------------------------------------------------------

the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent in a cash collateral account and
applied (A) first, to reimburse the Issuing Lender from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this Section
2.10(b). Notwithstanding the foregoing terms of this Section 2.10(b), only
Collateral proceeds and payments under the Guaranty with respect to Secured
Hedging Agreements shall be applied to obligations under any Secured Hedging
Agreement.

 

Section 2.11 Non-Receipt of Funds by the Administrative Agent.

 

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the applicable rate for the applicable borrowing pursuant to the
Notice of Borrowing and (ii) from a Lender at the Federal Funds Effective Rate.

 

(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

 

44



--------------------------------------------------------------------------------

(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.11 shall be
conclusive in the absence of manifest error.

 

Section 2.12 Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

Section 2.13 Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law to Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR

 

45



--------------------------------------------------------------------------------

Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.14 Requirements of Law.

 

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit, any Participation Interest therein or any application
relating thereto, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit (or the
Participation Interests therein) or to reduce any amount receivable hereunder or
under any Note, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such additional cost or reduced amount receivable which such Lender
reasonably deems to be material as determined by such Lender with respect to its
LIBOR Rate Loans or Letters of Credit. A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

 

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any

 

46



--------------------------------------------------------------------------------

central bank or Governmental Authority made subsequent to the date hereof does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
reasonably deemed by such Lender to be material, then from time to time, within
fifteen (15) days after demand by such Lender, the Borrower shall pay to such
Lender such additional amount as shall be certified by such Lender as being
required to compensate it for such reduction. Such a certificate as to any
additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Borrower shall be conclusive absent
manifest error.

 

(c) The agreements in this Section 2.14 shall survive the termination of this
Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

 

Section 2.15 Indemnity.

 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.

 

Section 2.16 Taxes.

 

(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.16(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,

 

47



--------------------------------------------------------------------------------

imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Credit
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to applicable law
certified copies (to the extent reasonably available and required by law) of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (or
successor forms) certifying such Lender’s entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Credit Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, Internal Revenue Service
Form W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above, or (x) a
certificate in substantially the form of Schedule 2.16 (any such certificate, a
“Tax Exempt Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (or successor form) certifying
such Lender’s entitlement to an exemption from United States withholding tax
with respect to payments of interest to be made under this Credit Agreement and
under any Note. In addition, each Lender agrees that it will deliver upon the
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note. Notwithstanding anything to the contrary
contained in Section 2.16(a), but subject to the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.16(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.16(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes. Notwithstanding anything to the
contrary contained

 

48



--------------------------------------------------------------------------------

in the preceding sentence or elsewhere in this Section 2.16, the Borrower agrees
to pay additional amounts and to indemnify each Lender in the manner set forth
in Section 2.16(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.

 

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 

(d) If the Borrower pays any additional amount pursuant to this Section 2.16
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower. In the
event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.16, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.16 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.16 to the
Borrower or any other party.

 

(e) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.

 

Section 2.17 Indemnification; Nature of Issuing Lender’s Duties.

 

(a) In addition to its other obligations under Section 2.2, the Borrower hereby
agrees to protect, indemnify, pay and save the Issuing Lender and each LOC
Participant harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such LOC Participant may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of the Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).

 

(b) As between the Borrower and the Issuing Lender and each LOC Participant, the
Borrower shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the

 

49



--------------------------------------------------------------------------------

beneficiary thereof. Neither the Issuing Lender nor any LOC Participant shall be
responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit (unless the Issuing Lender or any LOC
Participant makes a payment under such Letter of Credit against presentation of
a draft or any accompanying document that does not substantially comply with the
conditions required in order to draw upon such Letter of Credit); (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) for errors in interpretation of technical terms; (vi) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and (vii)
for any consequences arising from causes beyond the control of the Issuing
Lender or any LOC Participant, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.

 

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any LOC Participant, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not put such Issuing Lender or such LOC
Participant under any resulting liability to the Borrower. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify the Issuing Lender and each LOC Participant against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Borrower, including, without limitation, any and
all risks of the acts or omissions, whether rightful or wrongful, of any
Government Authority. The Issuing Lender and the LOC Participants shall not, in
any way, be liable for any failure by the Issuing Lender or anyone else to pay
any drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender and the LOC Participants.

 

(d) Nothing in this Section 2.17 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.2(d) hereof. The obligations
of the Borrower under this Section 2.17 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender and the LOC Participants to enforce any right, power or benefit under
this Credit Agreement.

 

(e) Notwithstanding anything to the contrary contained in this Section 2.17, the
Borrower shall have no obligation to indemnify the Issuing Lender or any LOC
Participant in respect of any liability incurred by the Issuing Lender or such
LOC Participant arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such LOC
Participant), as determined by a court of competent jurisdiction or pursuant to
arbitration.

 

50



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:

 

Section 3.1 Financial Condition.

 

(a) (i) The audited Consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2003, together with the
related Consolidated statements of income or operations, equity and cash flows
for the fiscal year ended on such date and (ii) the unaudited Consolidated and
consolidating balance sheet of the Borrower’s television and radio operations as
of June 30, 2004, together with the related Consolidated statements of income or
operations for the six months ended on such date:

 

(A) were prepared in accordance with GAAP (to the extent applicable)
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein;

 

(B) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof (subject, in the case of the unaudited financial
statements, to normal year-end adjustments) and results of operations for the
period covered thereby; and

 

(C) show all indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, commitments, and as to the audited Consolidated financial statements,
contingent obligations.

 

(b) The six-year projections of the Borrower and its Subsidiaries have been
prepared in good faith based upon reasonable assumptions.

 

Section 3.2 No Change.

 

Since December 31, 2003, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 3.3 Corporate Existence.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, and (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification. The jurisdictions in which the Credit
Parties as of the Closing Date are organized and qualified to do business are
described on Schedule 3.3. For purposes of this Section 3.3, Credit Parties
shall not include the Inactive Subsidiaries.

 

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party. No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any of the Credit Parties (other than those which have been obtained) or with
the validity or enforceability of any Credit Document against any of the Credit
Parties (except such filings as are necessary in connection with the perfection
of the Liens created by such Credit Documents). Each Credit Document to which it
is a party has been duly executed and delivered on behalf of the applicable
Credit Party. Each Credit Document to which it is a party constitutes a legal,
valid and binding obligation of each such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law). For purposes of this Section 3.4, Credit Parties shall not
include the Inactive Subsidiaries.

 

Section 3.5 Compliance with Laws; No Conflict; No Default.

 

(a) The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any Governmental Approval (other than such Governmental
Approvals that have been obtained or made and not subject to suspension,
revocation or termination) or violate any Requirement of Law relating to such
Credit Party, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws, articles of organization, operating
agreement or other organizational documents of such Credit Party or any material
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by

 

52



--------------------------------------------------------------------------------

such Person other than Liens arising under the Credit Documents; provided,
however, that (A) under Communications Laws governmental approval may be
required prior to (x) the transfer of control of any Credit Party, (y) the
assignment of any FCC License and (z) the exercise of any voting rights or
management authority over any Credit Party to the extent that such exercise
constitutes a transfer of control of such Credit Party or an assignment of any
FCC License, and (B) the exercise by the Administrative Agent or any Lender of
any right or remedy under the Credit Documents as described in, or that gives
rise to an event described in, clause (A) may require governmental approval.

 

(b) Each Credit Party (i) (x) has all Governmental Approvals required by law for
it to conduct its business, each of which is in full force and effect, (y) each
such Governmental Approval is final and not subject to review on appeal and (z)
each such Governmental Approval is not the subject of any pending or, to the
best of its knowledge, threatened attack by direct or collateral proceeding, and
(ii) is in compliance with each Governmental Approval applicable to it and in
compliance with all other Requirements of Law relating to it or any of its
respective properties, in each case except to the extent the failure to obtain
such Governmental Approval or failure to comply with such Governmental Approval
or Requirement of Law could not reasonably be expected to have a Material
Adverse Effect.

 

(c) None of the Credit Parties is in default under or with respect to any of its
Material Contracts or under or with respect to any of its other material
Contractual Obligations, or any judgment, order or decree to which it is a
party, in any respect which could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

 

(d) For purposes of this Section 3.5, Credit Parties shall not include the
Inactive Subsidiaries.

 

Section 3.6 No Material Litigation.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any of them or against any of their respective
properties or revenues (a) with respect to the Credit Documents or any Loan or
any of the transactions contemplated hereby, or (b) which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

Section 3.7 Investment Company Act; PUHCA.

 

None of the Credit Parties (a) is an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended or (b) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935.

 

53



--------------------------------------------------------------------------------

Section 3.8 Margin Regulations.

 

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”
except as identified in the financial statements referred to in Section 3.1 and
the aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.

 

Section 3.9 ERISA.

 

Except as set forth in Schedule 3.9, neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, except to the extent that any such occurrence
or failure to comply would not reasonably be expected to have a Material Adverse
Effect. No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period which could reasonably be expected
to have a Material Adverse Effect. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by an amount which, as determined
in accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower, nor any Subsidiary of the Borrower nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.10 Environmental Matters.

 

(a) Except to the extent such violation or liability could not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by any of the Credit Parties (the “Properties”) do not
contain any Materials of Environmental Concern in amounts or concentrations
which (i) constitute a violation of, or (ii) could give rise to liability under,
any Environmental Law.

 

(b) Except to the extent such non-compliance or violation could not reasonably
be expected to have a Material Adverse Effect, the Properties and all operations
of the Credit Parties at the Properties are in compliance, and, to the best of
the Credit Parties’ knowledge, have in the last five years been in compliance,
in all material respects with all applicable Environmental Laws, and, to the
best of the Credit Parties’ knowledge there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the

 

54



--------------------------------------------------------------------------------

business operated by the any of the Credit Parties (the “Business”), except to
the extent the effects of such contamination could not reasonably be expected to
have a Material Adverse Effect.

 

(c) Except as disclosed on page F-8 of the Offering Memorandum, none of the
Credit Parties has received any written or actual notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does any of the Credit Parties have
knowledge of any such threatened notice.

 

(d) To the best of the Credit Parties’ knowledge, Materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location which could give rise to liability
under any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the best of the Credit Parties’ knowledge, threatened, under any
Environmental Law to which any of the Credit Parties is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

 

(f) To the best of the Credit Parties’ knowledge, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties, or arising from or related to the operations of any of the Credit
Parties in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

 

Section 3.11 Purpose of Loans.

 

The proceeds of the Loans will be used (a) for transaction costs related to the
negotiation, execution and delivery of the Credit Documents and (b) for working
capital and other general corporate purposes, including Permitted Acquisitions.

 

Section 3.12 Subsidiaries.

 

Set forth on Schedule 3.12 is a complete and accurate list of all direct and
indirect Subsidiaries of the Borrower as of the Closing Date. Information on
such Schedule includes (except with respect to the Inactive Subsidiaries) the
number of shares of each class of Capital Stock or other equity interests
outstanding; the number and percentage of outstanding shares of each class of
stock owned by the Borrower or any of its Subsidiaries; the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and similar rights and the Televisions Stations and Radio Stations
owned by such Subsidiary, if any, as of the Closing Date. The outstanding
Capital Stock and other equity interests of all such

 

55



--------------------------------------------------------------------------------

Subsidiaries (other than the Inactive Subsidiaries) is validly issued, fully
paid and non-assessable and is owned, free and clear of all Liens (other than
those arising under or contemplated in connection with the Credit Documents).

 

Section 3.13 Ownership.

 

Each of the Credit Parties is the owner of, and has good and marketable title
to, all of its respective assets (including, to the best of its knowledge, the
Capital Stock of any Inactive Subsidiary of such Credit Party), which, together
with assets leased or licensed by the Credit Parties, represents all assets
individually or in the aggregate material to the conduct of the businesses of
the Credit Parties, taken as a whole on the date hereof, and none of such assets
is subject to any Lien other than Permitted Liens. Each Credit Party enjoys
peaceful and undisturbed possession under all of its leases and all such leases
are valid and subsisting and in full force and effect. The Credit Parties have
delivered complete and accurate copies of all material leases to the
Administrative Agent.

 

Section 3.14 Indebtedness.

 

Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness. None of the Inactive Subsidiaries have Indebtedness that is
subject to a blanket Lien.

 

Section 3.15 Taxes.

 

Except as set forth on Schedule 3.15, each of the Credit Parties has filed, or
caused to be filed, all tax returns (federal, state, local and foreign) required
to be filed and paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties is aware as of the Closing Date
of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.16 Intellectual Property Rights.

 

Each of the Borrower and its Subsidiaries owns, or has the legal right to use,
all Intellectual Property necessary for each of them to conduct its business as
currently conducted. Set forth on Schedule 3.16 is a list of all Intellectual
Property owned by each of the Borrower and its Subsidiaries or that the Borrower
or any of its Subsidiaries has the right to use, as of the Closing Date. Except
as disclosed in Schedule 3.16 hereto, (a) the specified Credit Party has the
right to use the Intellectual Property disclosed in Schedule 3.16 hereto in
perpetuity and without payment of royalties, (b) all registrations with and
applications to Governmental Authorities in respect of such Intellectual
Property are valid and in full force and effect and are not subject to the
payment of any taxes or maintenance fees or the taking of any interest therein,
held by any of the Credit Parties to maintain their validity or effectiveness,
and (c) there are no restrictions on the direct or indirect transfer of any
Contractual Obligation, or any interest therein, held by any

 

56



--------------------------------------------------------------------------------

of the Credit Parties in respect of such Intellectual Property. None of the
Credit Parties is in default (or with the giving of notice or lapse of time or
both, would be in default) under any license to use such Intellectual Property;
no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower or any of
its Subsidiaries know of any such claim; and, to the knowledge of the Borrower
or any of its Subsidiaries, the use of such Intellectual Property by the
Borrower or any of its Subsidiaries does not infringe on the rights of any
Person. The Credit Parties have recorded or deposited with and paid to the
United States Copyright Office, the Register of Copyrights, the Copyrights
Royalty Tribunal or other Governmental Authority, all notices, statements of
account, royalty fees and other documents and instruments required under the
terms and conditions of any Contractual Obligation of the Credit Parties and/or
under Title 17 of the United States Code and the rules and regulations issued
thereunder (collectively, the “Copyright Act”), and are not liable to any Person
for copyright infringement under the Copyright Act or any other law, rule,
regulation, contract or license as a result of their business operations.

 

Section 3.17 Solvency.

 

The fair saleable value, on a Consolidated basis, of the Credit Parties’ assets,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Credit Agreement. None of the Credit
Parties (other than Inactive Subsidiaries) (a) has unreasonably small capital in
relation to the business in which it is or proposes to be engaged or (b) has
incurred, or believes that it will incur after giving effect to the transactions
contemplated by this Credit Agreement, debts beyond its ability to pay such
debts as they become due. In executing the Credit Documents and consummating the
transactions contemplated thereby, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.

 

Section 3.18 Investments.

 

All Investments of each of the Credit Parties are Permitted Investments.

 

Section 3.19 Location of Collateral.

 

Set forth on Schedule 3.19(a) is a list of the Properties of the Borrower and
its Subsidiaries (other than Inactive Subsidiaries) as of the Closing Date with
street address, county and state where located. Set forth on Schedule 3.19(b) is
a list of all locations as of the Closing Date where any tangible personal
property of the Borrower and its Subsidiaries (other than Inactive Subsidiaries)
is located, including county and state where located. Set forth on Schedule
3.19(c) is the chief executive office and principal place of business of each of
the Borrower and its Subsidiaries as of the Closing Date.

 

Section 3.20 No Burdensome Restrictions.

 

None of the Credit Parties is a party to any agreement or instrument or subject
to any other obligation or any charter or corporate restriction or any provision
of any applicable law, rule or regulation which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

Section 3.21 Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties as of the Closing Date, other than as set
forth in Schedule 3.21 hereto, and none of the Credit Parties has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years, other than as set forth in Schedule 3.21 hereto.

 

Section 3.22 Accuracy and Completeness of Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document, or any transaction contemplated hereby or thereby, is or will
be true and accurate in all material respects and not incomplete by omitting to
state any material fact necessary to make such information not misleading. There
is no fact now known to any of the Credit Parties which has, or could reasonably
be expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Credit Parties furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by or on behalf of the Credit Parties to the
Administrative Agent and/or the Lenders.

 

Section 3.23 Material Contracts.

 

Schedule 3.23 sets forth a complete and accurate list of all Material Contracts
of the Borrower and its Subsidiaries in effect as of the Closing Date. Other
than as set forth in Schedule 3.23, each such Material Contract is, and after
giving effect to the transactions contemplated by the Credit Documents will be,
in full force and effect in accordance with the terms thereof. The Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each such Material Contract (other than Immaterial FCC Licenses).

 

Section 3.24 FCC and Station Matters.

 

(a) Schedule 3.24 correctly sets forth, as of the Closing Date, all of the FCC
Licenses and Affiliation Agreements held by the Credit Parties which are
material to the operation of the Stations and correctly sets forth the
expiration or termination date, if any, of each such FCC License and Affiliation
Agreement. To the Credit Parties’ knowledge, each Material FCC License was duly
and validly issued by the FCC pursuant to procedures which comply in all
material respects with all Requirements of Law and none of the Credit Parties
has any knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of any such Credit Party, is
likely to lead to adverse modification, restriction or revocation of any
Material FCC License or the termination or non-renewal of any Affiliation
Agreement (provided that the parties hereto recognize that certain of the
Affiliation Agreements have expired as set forth on Schedule 3.24). The Credit
Parties have the right to use all FCC Licenses required in the ordinary course
of business for the Stations. To the best of the

 

58



--------------------------------------------------------------------------------

Credit Parties’ knowledge, the Material FCC Licenses are in full force and
effect and the Credit Parties are in substantial compliance therewith and to the
best of the Credit Parties’ knowledge, the Material FCC Licenses do not conflict
with the valid rights of others in any way which could reasonably be expected to
have a Material Adverse Effect. No event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation, termination,
modification or restriction of any Material FCC License which could reasonably
be expected to have a Material Adverse Effect. Except as set forth on Schedule
3.24, each FCC License is held by the Credit Party directly operating the
Station with respect to which such FCC License was issued or assigned.

 

(b) Except for non-filings and non-compliance which could not reasonably be
expected to have a Material Adverse Effect, each Credit Party (i) has duly filed
in a timely manner all filings relating to Material FCC Licenses which are
required to be filed by each such Credit Party under Communications Law, (ii)
has duly filed in a timely manner all other filings which are required to be
filed by each such Credit Party under Communications Law and (iii) is compliance
with Communications Law, including, without limitation, the rules and
regulations of the FCC relating to the broadcast of television and radio
signals.

 

(c) None of the Stations (including without limitation, the transmitter and
tower sites owned or used by the Credit Parties) violate in any material respect
the provisions of any applicable building codes, fire regulations, building
restrictions or other governmental ordinances, orders or regulations and each
such Station is zoned so as to permit the commercial uses intended by the owner
or occupier thereof and there are no outstanding variances (other than permitted
variances) or special use permits materially affecting any of the Stations or
the uses thereof.

 

(d) None of the Credit Parties and their Subsidiaries holds any Material PUC
Authorization.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1 Closing Conditions.

 

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans on the Closing Date is subject to,
the satisfaction of the following conditions precedent:

 

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Credit Agreement, executed by a
duly authorized officer of each party hereto, (ii) for the account of each
Lender, a Revolving Note, (iii) counterparts of the Security Agreements and the
Pledge Agreements, in each case conforming to the requirements of this Credit
Agreement and executed by duly authorized officers of the Credit Parties and
(iv) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto.

 

59



--------------------------------------------------------------------------------

(b) Authority Documents. The Administrative Agent shall have received the
following:

 

(i) Articles of Incorporation. Copies of the articles of incorporation or other
charter documents of each Credit Party (other than the Inactive Subsidiaries)
certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its incorporation.

 

(ii) Resolutions. Copies of resolutions of the board of directors or other
governing Person of each Credit Party (other than the Inactive Subsidiaries)
approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by an officer
of such Credit Party as of the Closing Date to be true and correct and in force
and effect as of such date.

 

(iii) Bylaws. A copy of the bylaws or, if applicable, the operating agreement of
each Credit Party (other than the Inactive Subsidiaries) certified by an officer
of such Credit Party as of the Closing Date to be true and correct and in force
and effect as of such date.

 

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to each Credit Party (other than the Inactive
Subsidiaries) certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization and (ii) to the extent
readily available, a certificate indicating payment of all corporate and other
franchise taxes certified as of a recent date by the appropriate governmental
taxing authorities.

 

(v) Incumbency. An incumbency certificate of each Credit Party (other than the
Inactive Subsidiaries) certified by a secretary or assistant secretary to be
true and correct as of the Closing Date, in substantially the form of Schedule
4.1-1 hereto.

 

(c) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

 

(i) searches of Uniform Commercial Code filings in the jurisdiction of the state
of incorporation and chief executive office of each Credit Party and, with
respect to each Credit Party other than the Inactive Subsidiaries, each other
jurisdiction as deemed necessary by the Administrative Agent, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

 

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

 

60



--------------------------------------------------------------------------------

(iii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

 

(iv) such patent/trademark/copyright filings as requested by the Administrative
Agent in order to perfect the Administrative Agent’s security interest in the
Intellectual Property;

 

(v) all stock certificates, if any, evidencing the Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock powers attached or for attachment thereto (other
than the stock certificates of the Inactive Subsidiaries and the related stock
powers);

 

(vi) all instruments and chattel paper in the possession of any of the Credit
Parties (other than the Inactive Subsidiaries), together with allonges or
assignments as may be necessary or appropriate to perfect the Administrative
Agent’s security interest in the Collateral;

 

(vii) duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Lenders’ security interest in the Collateral;

 

(viii) in the case of any personal property Collateral located at premises
leased by a Credit Party such estoppel letters, consents and waivers from the
landlords on such real property as may be required by the Administrative Agent;
and

 

(ix) copies of the Affiliation Agreements, Material FCC Licenses and other
Material Contracts, certified by an officer of such Credit Party as of the
Closing Date to be true and correct copies of such documents.

 

(d) Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance (including, but not limited to, business
interruption insurance) meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss payee on all
casualty insurance policies and as additional insured on all liability insurance
policies, in each case for the benefit of the Lenders.

 

(e) Fees. The Administrative Agent and the Arranger shall have received all
fees, if any, owing pursuant to the Fee Letter and Section 2.3.

 

(f) Litigation. There shall not exist any material pending or threatened
litigation, investigation, bankruptcy, insolvency, injunction, order or claim
with respect to the Borrower or any of its Subsidiaries, or affecting or
relating to this Credit Agreement and the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date.

 

61



--------------------------------------------------------------------------------

(g) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the initial
borrowings under the Credit Documents, in substantially the form of Schedule
4.1-2 hereto.

 

(h) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1-1 hereto.

 

(i) Corporate Structure. The corporate capital and ownership structure of the
Credit Parties shall be as described in Schedule 3.12. The Administrative Agent
shall be reasonably satisfied with management structure, legal structure, voting
control, liquidity, total leverage and total capitalization of the Credit
Parties.

 

(j) Government Consent. The Administrative Agent shall have received evidence
that all governmental, shareholder and material third party consents and
approvals necessary in connection with financings and other transactions
contemplated hereby have been obtained.

 

(k) Compliance with Laws. The financings and other transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including all Communications Law and all applicable securities and banking
laws, rules and regulations).

 

(l) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to the Borrower or any of its Subsidiaries.

 

(m) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties (other than Indebtedness
permitted to exist pursuant to Section 6.1) shall be repaid in full and all
security interests and Liens related thereto (other than Liens on the Safeco
Corporation Stock pursuant to the Forward Transaction to the extent the Forward
Transaction is not terminated on or before the Closing Date) shall be terminated
on the Closing Date.

 

(n) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements and information referred to in
Section 3.1 hereof, which shall be in form and substance satisfactory to the
Administrative Agent.

 

(o) No Material Adverse Change. Since December 31, 2003, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

(p) FCC Matters. (i) All necessary Material FCC Licenses with respect to the
Stations owned or operated by the Credit Parties shall be in full force and
effect and (ii) the Credit Parties will be in compliance with any applicable
provisions of Section 310(b) of the Communications Act of 1934 concerning
foreign ownership and with any other applicable ownership rules under the
Communications Act of 1934, including, without limitation, multiple ownership,
cross ownership and any other ownership limits.

 

62



--------------------------------------------------------------------------------

(q) Officer’s Certificates. The Administrative Agent shall have received (i) a
certificate, in form and substance satisfactory to the Administrative Agent and
certified as accurate by a Responsible Officer, demonstrating compliance by the
Borrower and its Subsidiaries as of the Closing Date with the financial covenant
contained in Section 5.9 hereof and (ii) a closing officer’s certificate in form
and substance satisfactory to the Administrative Agent.

 

(r) Legal Opinions of Counsel. The Administrative Agent shall have received (i)
an opinion or opinions of counsel for the Credit Parties (other than the
Inactive Subsidiaries), dated the Closing Date and addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each Credit Party (other
than the Inactive Subsidiaries) and opinions as to perfection of the Liens
granted to the Administrative Agent pursuant to the Security Documents) and (ii)
an opinion of FCC counsel to the Credit Parties (other than the Inactive
Subsidiaries), dated the Closing Date and addressed to the Administrative Agent
and the Lenders, in form and substance acceptable to the Administrative Agent.

 

(s) Proceeds of Bond Offering. The Borrower shall have received at least
$150,000,000 in gross proceeds from the issuance of the Bonds.

 

(t) Bond Documents. The Administrative Agent shall have received copies of all
Bond Documents, which Bond Documents shall be on terms acceptable to the
Administrative Agent.

 

(u) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

 

Section 4.2 Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties in Section 3, in the Security Documents or which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except for
those which expressly relate to an earlier date).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

 

63



--------------------------------------------------------------------------------

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus LOC Obligations shall not exceed the Revolving Committed Amount then in
effect and (ii) the LOC Obligations shall not exceed the LOC Committed Amount.

 

(d) Additional Conditions to Extensions of Credit. If such Extension of Credit
is made pursuant to Sections 2.1 or 2.2, all conditions set forth in such
Section shall have been satisfied.

 

(e) Additional Conditions to Revolving Loans Made to Fund Permitted
Acquisitions. If a Revolving Loan is requested to fund a Permitted Acquisition,
in addition to the conditions set forth in Section 2.1, the Borrower shall
deliver to the Administrative Agent a compliance certificate attaching pro forma
financial and other information with respect to the Borrower and its
Subsidiaries (after giving effect to the Permitted Acquisition and the making of
the related Revolving Loan), which compliance certificate shall be in form and
substance satisfactory to the Administrative Agent.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in subsections (a) through (d) of this Section have been
satisfied.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until (a) the
Commitments have terminated, (b) all Letters of Credit have expired or been
surrendered to the Issuing Lender, (c) no Note remains outstanding and unpaid
and (d) the Credit Party Obligations, together with interest, Commitment Fees
and all other amounts owing to the Agent or any Lender hereunder, are paid in
full, such Credit Party shall, and shall cause each of its Subsidiaries, to:

 

Section 5.1 Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a) Annual Financial Statements. As soon as available, but in any event within
the earlier of (i) ninety (90) days after the end of each fiscal year of the
Borrower and (ii) the period of time after the end of each fiscal year of the
Borrower within which the Borrower is required under the Exchange Act to file
with the SEC its annual financial information on Form 10-K, a copy of the
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related Consolidated statements of income and
Consolidated statements of

 

64



--------------------------------------------------------------------------------

cash flows and retained earnings of the Borrower and its Subsidiaries for such
year, audited by a firm of independent certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative
Agent, and unaudited consolidating balance sheets and statements of income,
setting forth in each case in comparative form the figures for the preceding
fiscal year, reported on without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification;

 

(b) Quarterly Financial Statements. As soon as available, but in any event
within the earlier of (i) forty-five (45) days after the end of each of the
first three fiscal quarters of the Borrower and (ii) the period of time after
the end of each fiscal quarter of the Borrower within which the Borrower is
required under the Exchange Act to file with the SEC its quarterly financial
information on Form 10-Q, a company-prepared Consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such period
and related company-prepared Consolidated and consolidating statements of income
and Consolidated statements of cash flows and retained earnings for the Borrower
and its Subsidiaries for such quarterly period and for the portion of the fiscal
year ending with such period, in each case setting forth in comparative form the
figures for the corresponding period or periods of the preceding fiscal year
(subject to normal recurring year-end audit adjustments);

 

all such financial statements delivered pursuant to subsections (a) and (b) to
fairly present in all material respects the financial condition and results from
operations of the entities and for the periods specified and to be prepared in
reasonable detail and in accordance with GAAP (subject, in the case of interim
statements, to normal recurring year-end audit adjustments) applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change in the application of accounting principles as provided in
Section 1.3; and

 

(c) Annual Financial Plans. As soon as practicable and in any event within
thirty (30) days after the end of each fiscal year, a Consolidated and
consolidating budget and cash flow projections on a monthly basis of the
Borrower and its Subsidiaries for such fiscal year, reasonably acceptable to the
Agent, such budget to be prepared by the Borrower in a manner consistent with
GAAP and to include an operating and capital budget, a summary of the material
assumptions made in the preparation of such budget and a breakout by Television
Station and Radio Group. Such budget shall be accompanied by a certificate of
the chief financial officer of the Borrower to the effect that the budgets and
other financial data are based on reasonable estimates and assumptions, all of
which are fair in light of the conditions which existed at the time the budget
was made, have been prepared on the basis of the assumptions stated therein, and
reflect, as of the time so furnished, the reasonable estimate of the Borrower
and its Subsidiaries of the budgeted results of the operations and other
information budgeted therein.

 

65



--------------------------------------------------------------------------------

Section 5.2 Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a Compliance Certificate;

 

(c) within thirty (30) days after the same are sent, copies of all reports
(other than those otherwise provided pursuant to Section 5.1 and those which are
of a promotional nature) and other financial information which the Borrower
sends to its shareholders;

 

(d) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset
Dispositions, Debt Issuances, and Equity Issuances that were made during the
prior fiscal year and amounts received in connection with any Recovery Event
during the prior fiscal year;

 

(e) promptly upon receipt thereof, a copy or summary of any other report or
“management letter” submitted or presented by independent accountants to the
Borrower or any of its Subsidiaries in connection with any annual, interim or
special audit of the books of such Person;

 

(f) promptly upon their becoming available, copies of (i) all press releases and
other statements made available generally by the Borrower to the public
concerning material developments in the business of the Borrower and its
Subsidiaries, (ii) any non-routine correspondence or official notices received
by the Borrower or any of its Subsidiaries from any federal, state or local
governmental authority which regulates the operations of the Borrower and its
Subsidiaries, and (iii) all Ownership Reports filed with the FCC and all other
material reports or documents filed with the FCC or any other Governmental
Authority;

 

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC or with any national securities exchange;

 

(h) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) above, (A) an updated copy of Schedule 3.12 if the Borrower or
any of its Subsidiaries has formed or acquired a new Subsidiary since the
Closing Date or since Schedule 3.12 was last updated, as applicable, (B) an
updated copy of Schedule 3.16 if the Borrower or any of its Subsidiaries has
registered, applied for registration of, acquired or otherwise obtained
ownership of any new Intellectual Property since the Closing Date or since
Schedule 3.16 was last updated, as applicable, (C) an updated copy of Schedule
3.23 if any new Material Contract has been

 

66



--------------------------------------------------------------------------------

entered into since the Closing Date or since Schedule 3.23 was last updated, as
applicable, together with a copy of each new Material Contract and (D) an
updated copy of Schedule 3.24 if any Credit Party has acquired any new FCC
License or entered into any new Affiliation Agreement (or if the designation of
any FCC License as material or immaterial has changed) since the Closing Date or
since Schedule 3.24 was last updated, as applicable;

 

(i) promptly after any Inactive Subsidiary ceases to be an Inactive Subsidiary,
a certificate of a Responsible Officer setting forth a list of the Properties of
such Inactive Subsidiary with street address, county and state where located and
a list of all locations where any tangible personal property of such Immaterial
Property is located, including county and state where located; and

 

(j) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

 

Section 5.3 Payment of Taxes and Other Obligations.

 

Except for taxes set forth on Schedule 3.15, pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its taxes (Federal, state, local and any other taxes) and other obligations and
liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

 

Section 5.4 Conduct of Business and Maintenance of Existence.

 

Continue to engage in business of the same general type as conducted by it on
the Closing Date; except for the Inactive Subsidiaries, preserve, renew and keep
in full force and effect its existence and good standing; take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business (including, without limitation, all
Material FCC Licenses) and to maintain its goodwill; comply with all Contractual
Obligations and Requirements of Law applicable to it except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 5.5 Maintenance of Property; Insurance.

 

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).

 

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property (including without limitation its tangible Collateral) in at
least such amounts and against at least such risks as are commercially
reasonable (including, without limitation, business interruption insurance); and
furnish to the Administrative Agent, upon written request, full information as
to the insurance carried. The Administrative Agent shall be named as loss payee

 

67



--------------------------------------------------------------------------------

or mortgagee, as its interest may appear, or an additional insured, as
applicable, with respect to such insurance policies, and each provider of any
such insurance shall agree, by endorsement upon the policy or policies issued by
it or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or canceled, and that no act or
default of any Credit Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies. The present
insurance coverage of the Credit Parties is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 5.5(b).

 

(c) In case of any material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction. In case of any loss, damage to
or destruction of the Collateral of any Credit Party or any part thereof, such
Credit Party, whether or not the insurance proceeds, if any, received on account
of such damage or destruction shall be sufficient for that purpose, at such
Credit Party’s cost and expense, will promptly repair or replace the Collateral
of such Credit Party so lost, damaged or destroyed unless such Credit Party
shall have reasonably determined that such repair or replacement of the affected
Collateral is not economically feasible or is not deemed in the best business
interest of such Credit Party.

 

Section 5.6 Inspection of Property; Books and Records; Discussions.

 

Keep proper books of records and accounts (other than with respect to the
Inactive Subsidiaries) in which full, true and correct entries shall be made of
all dealings and transactions in relation to its businesses and activities, such
entries to be in conformity with GAAP and in conformity with Requirements of Law
in all material respects; and permit, during regular business hours and upon
reasonable notice by the Administrative Agent or any Lender, the Administrative
Agent or any Lender to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time, upon
reasonable notice and as often as may reasonably be desired, and to discuss the
business, operations, properties and financial and other condition of the Credit
Parties with officers and employees of the Credit Parties and with their
independent certified public accountants.

 

Section 5.7 Notices.

 

Promptly (but in no event later than five (5) Business Days (or thirty (30) days
with respect to subsection (d) below) after any Credit Party obtains actual
knowledge thereof) give written notice of the following to the Administrative
Agent (which shall promptly transmit such notice to each Lender):

 

(a) the occurrence of any Default or Event of Default;

 

(b) the occurrence of any default or event of default under any Contractual
Obligation of any of the Credit Parties which could reasonably be expected to
have a Material Adverse Effect or involve a monetary claim in excess of
$2,000,000;

 

68



--------------------------------------------------------------------------------

(c) any litigation, or any investigation or proceeding affecting any of the
Credit Parties which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

 

(d) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or any Credit Party or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;

 

(e) any notice of any material violation of any Requirement of Law received by
any Credit Party from any Governmental Authority including, without limitation,
any notice of violation of Environmental Laws or Communications Laws;

 

(f) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

 

(g) any attachment, judgment, lien, levy or order exceeding $2,000,000 that may
be assessed against or threatened against any Credit Party other than Permitted
Liens;

 

(h) (i) any forfeiture, non-renewal, cancellation, termination, revocation,
suspension, impairment or material modification of any Material FCC License held
by any Credit Party or any Affiliation Agreement, (ii) any material default with
respect to any such Material FCC License or Affiliation Agreement, (iii) any
hearing designation order concerning any FCC application filed by any Credit
Party or any Material FCC License held by any Credit Party, (iv) any refusal by
any governmental agency or authority (including, without limitation, the FCC) to
renew or extend any such Material FCC License or (v) the occurrence of any event
or the existence of any circumstances which is likely to lead to the termination
or revocation of any Material FCC License or any Affiliation Agreement;

 

(i) promptly, and in any event at least 30 days prior to the consummation
thereof, any acquisition or series of related acquisitions that will qualify as
a Permitted Acquisition if the total consideration (including, without
limitation, assumed liabilities, earnout payments and any other deferred
payment) for the business or property to be acquired in such acquisition or
series of related acquisitions exceeds $2,000,000; and

 

(j) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto. In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 

69



--------------------------------------------------------------------------------

Section 5.8 Environmental Laws.

 

(a) Comply in all material respects with all applicable Environmental Laws and
obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.

 

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or the Properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
The agreements in this paragraph shall survive repayment of the Notes and all
other amounts payable hereunder.

 

Section 5.9 Financial Covenants.

 

Comply with the following financial covenant:

 

At all times, the Senior Secured Debt to Operating Cash Flow Ratio shall be less
than or equal to 1.75 to 1.0.

 

Section 5.10 Additional Guarantors.

 

The Credit Parties will cause each of their Domestic Subsidiaries, whether newly
formed, after acquired or otherwise existing, to promptly become a “Guarantor”
hereunder by way of execution of a Joinder Agreement. The guaranty obligations
of any such Additional Credit Party shall be secured by, among other things, all
of the tangible and intangible assets of the Additional Credit Party and a
pledge of 100% of the Capital Stock of its Domestic Subsidiaries and 65% of the
voting Capital Stock and 100% of the non-voting Capital Stock of its first-tier
Foreign Subsidiaries to the extent that such pledge is permissible under
applicable law, and a pledge by the Borrower or other Credit Party which is the
owner of the Capital Stock in such Additional Credit Party of 100% of such
Capital Stock.

 

70



--------------------------------------------------------------------------------

Section 5.11 Compliance with Law.

 

Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect.

 

Section 5.12 Pledged Assets.

 

(a) Cause 100% of the Capital Stock of each of its direct or indirect Domestic
Subsidiaries (other than the Inactive Subsidiaries) and 65% of the voting
Capital Stock and 100% of the non-voting Capital Stock of each of its first-tier
Foreign Subsidiaries to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Security Documents or such other security documents as the Administrative
Agent shall reasonably request.

 

(b) If, subsequent to the Closing Date, a Credit Party shall acquire any
securities, instruments, chattel paper or other personal property required for
perfection to be delivered to the Administrative Agent as Collateral hereunder
or under any of the Security Documents, the Borrower shall promptly (and in any
event within three (3) Business Days) after such acquisition notify the
Administrative Agent of same. Each Credit Party shall, and shall cause each of
its Subsidiaries to, take such action at its own expense as may be necessary or
otherwise requested by the Administrative Agent (including, without limitation,
any of the actions described in Section 4.1(c) hereof) to ensure that the
Administrative Agent has a first priority perfected Lien to secure the Credit
Party Obligations in (i) all personal property of the Credit Parties located in
the United States and (ii) to the extent deemed to be material by the
Administrative Agent or the Required Lenders in its or their sole reasonable
discretion, all other personal property of the Credit Parties, subject in each
case only to Permitted Liens and excluding the shares of Safeco Corporation
Stock owned from time to time by the Borrower and its Subsidiaries.

 

Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.

 

(a) Promptly notify the Administrative Agent promptly if it knows or has reason
to know that any application, letters patent or registration relating to any
Patent, Patent License, Trademark or Trademark License of the Borrower or any of
its Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding the Borrower’s or any of its
Subsidiary’s ownership of any Patent or Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any Patent License or Trademark License.

 

(b) Promptly notify the Administrative Agent promptly after it knows or has
reason to know of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in any court) regarding any Copyright or Copyright License of the
Borrower or any of its Subsidiaries, whether (i) such

 

71



--------------------------------------------------------------------------------

Copyright or Copyright License may become invalid or unenforceable prior to its
expiration or termination, or (ii) the Borrower’s or any of its Subsidiary’s
ownership of such Copyright, its right to register the same or to enforce, keep
and maintain the same, or its rights under such Copyright License, may become
affected.

 

(c) (i) Promptly notify the Administrative Agent of any filing by the Borrower
or any of its Domestic Subsidiaries, either itself or through any agent,
employee, licensee or designee (but in no event later than the fifteenth day
following such filing), of any application for registration of any Intellectual
Property with the United States Copyright Office or United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof.

 

(ii) Concurrently with the delivery of quarterly and annual financial statements
of the Borrower pursuant to Section 5.1 hereof, provide to the Administrative
Agent and its counsel a complete and correct list of all new Intellectual
Property owned by or licensed to the Borrower or any of its Domestic
Subsidiaries with respect to which the Administrative Agent has not filed a
notice of grant of security interest with the United States Patent and Trademark
Office or the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, as applicable.

 

(iii) Upon request of the Administrative Agent, shall execute and deliver any
and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s security
interest in the Intellectual Property and the general intangibles (including
goodwill) related thereto or represented thereby.

 

(d) Take all necessary actions, including, without limitation, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain each item of Intellectual Property of the Borrower
and its Subsidiaries, including, without limitation, payment of maintenance
fees, filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings.

 

(e) In the event that any Credit Party becomes aware that any Intellectual
Property is infringed, misappropriated or diluted by a third party in any
material respect, promptly notify the Administrative Agent promptly after it
learns thereof and shall, unless the Borrower or the relevant Subsidiary, as the
case may be, shall reasonably determine that such Intellectual Property is not
material to the business of the Borrower and its Subsidiaries taken as a whole,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as the Borrower or such Subsidiary, as the case may be, shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property.

 

72



--------------------------------------------------------------------------------

Section 5.14 Leases; Landlord Consent Letters.

 

Maintain and cause the renewal of all material Leases (or other material leases,
licenses, permits, rights of way or other interests in real property or
contractual rights which, for purposes of this Section 5.14, shall be deemed to
be within the definition of Leases) on which any tower, transmitter, satellite,
microwave relay or other property used or useful in connection with the
Broadcast Properties or the television and/or radio broadcasting business of any
Credit Party is located in full force and effect and timely pay by the due date
thereof all rentals, fees and expenses related thereto. In the event that any
such Lease is terminated, canceled or not renewed, each Credit Party agrees to
take, and to cause their Subsidiaries to take, such action, including entering
into a substitute Lease, as may be reasonably required to enable such Credit
Party’s or such Subsidiary’s television and/or radio broadcasting business to
continue in substantially the same manner as such business was being conducted
and operated prior to the termination, cancellation or non-renewal of such
Lease, and further agrees to notify the Administrative Agent of all action taken
with respect thereto. For purposes of this Section 5.14, “material” shall be
determined in the reasonable discretion of the Administrative Agent.

 

Section 5.15 Deposit and Securities Accounts.

 

Maintain each of their deposit and securities accounts with (a) a Lender or (b)
a financial institution that has entered into an account control agreement in
form and substance satisfactory to the Administrative Agent.

 

Section 5.16 Wholly-Owned Subsidiaries; Inactive Subsidiaries.

 

(a) Wholly-Owned Subsidiaries. Each Subsidiary of a Credit Party (other than a
Subsidiary that is a joint venture permitted by the terms of this Credit
Agreement) shall be wholly-owned by such Credit Party.

 

(b) Inactive Subsidiaries. If any Inactive Subsidiary ceases to be an Inactive
Subsidiary in accordance with the terms of such definition, the Credit Parties
and such Subsidiary shall promptly notify the Administrative Agent of same and
shall deliver to the Administrative Agent all Capital Stock certificates of such
Subsidiary (together with undated stock powers in blank) and such corporate
documentation and legal opinions as the Administrative Agent may require.

 

Section 5.17 Termination of Forward Transaction.

 

Terminate the Forward Transaction on or before the Closing Date, or, if after
consultation with counsel, the Borrower determines in good faith that
termination of the Forward Transaction at such time would be imprudent or
otherwise inadvisable in light of applicable securities laws and other legal
considerations, then the Forward Transaction shall be terminated as soon as
practicable thereafter, but in no event later than the termination date or
maturity date of the applicable Forward Transaction.

 

73



--------------------------------------------------------------------------------

If the Borrower does not terminate the Forward Transaction on or before the
Closing Date in accordance with the preceding paragraph, the Borrower shall:

 

(a) segregate and hold in trust cash and/or Cash Equivalents and, if necessary,
maintain availability under the Revolving Committed Amount in an amount
reasonably estimated by the Borrower to be sufficient to terminate the Forward
Transaction and pay related expenses, until such time as the Borrower terminates
the Forward Transaction in accordance with the immediately preceding paragraph;
and

 

(b) not request Payment Amounts (as such term is defined in the agreements
governing the Forward Transaction) to be made to the Borrower or any of its
Subsidiaries on or after the Closing Date.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until (a) the
Commitments have terminated, (b) all Letters of Credit have expired or been
surrendered to the Issuing Lender, (c) no Note remains outstanding and unpaid
and (d) the Credit Party Obligations, together with interest, Commitment Fees
and all other amounts owing to the Agent or any Lender hereunder, are paid in
full, no Credit Party shall, nor shall it permit any of its Subsidiaries to:

 

Section 6.1 Indebtedness.

 

Contract, create, incur, assume or permit to exist any Indebtedness, except:

 

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

 

(b) Indebtedness existing as of the Closing Date as referenced in the financial
statements referenced in Section 3.1(a) (and set out more specifically in
Schedule 6.1(b)) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

 

(c) Indebtedness incurred after the Closing Date consisting of Capital Leases or
Indebtedness incurred to provide all or a portion of the purchase price or cost
of construction of an asset, and renewals, refinancings or extensions thereof in
a principal amount not in excess of the principal amount outstanding as of the
date of any such renewal, refinancing or extension; provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset and (ii) the total amount of all such Indebtedness
shall not exceed $5,000,000 at any time outstanding;

 

74



--------------------------------------------------------------------------------

(d) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes;

 

(e) Indebtedness and obligations of Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;

 

(f) unsecured Indebtedness owing by a Credit Party to another Credit Party;
provided that (i) any such Indebtedness shall be evidenced by a promissory note
that is pledged to the Administrative Agent pursuant to the terms of the
Security Agreement and fully subordinated to the Credit Party Obligations
pursuant to the terms of the Subordination Agreement and (ii) the amount of
loans to any Inactive Subsidiary by the Credit Parties shall be limited to such
amounts as shall be necessary to satisfy obligations (whether now or hereafter
payable) of such Inactive Subsidiary that exist as of the Closing Date;

 

(g) Bonds issued pursuant to the terms of the Indenture;

 

(h) Indebtedness of Fisher Media Services Company consisting of mortgage
financing of Fisher Plaza; provided that such Indebtedness shall only be secured
by Fisher Plaza; and

 

(i) other unsecured Indebtedness of Credit Parties which does not exceed
$5,000,000 in the aggregate at any time outstanding.

 

Section 6.2 Liens.

 

Contract, create, incur, assume or permit to exist any Lien with respect to any
of their respective property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens; provided that under no circumstances shall the Credit Parties
or their Subsidiaries contract, create, incur, assume or permit to exist any
Lien on any share of Safeco Corporation Stock held by a Credit Party or any of
its Subsidiaries other than Liens pursuant to the Forward Transaction.
Notwithstanding the foregoing, if a Credit Party shall grant a Lien on any of
its assets in violation of this Section 6.2, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the benefit of the Lenders, to the extent such a
Lien has not already been granted to the Administrative Agent.

 

Section 6.3 Guaranty Obligations.

 

Enter into or otherwise become or be liable in respect of any Guaranty
Obligations (excluding specifically therefrom endorsements in the ordinary
course of business of negotiable instruments for deposit or collection) other
than (i) those in favor of the Lenders in connection herewith, (ii) guaranties
given by the Borrower or any of its Subsidiaries or by the Borrower or any of
its Subsidiaries in favor of the Borrower or any such Subsidiary in connection
with

 

75



--------------------------------------------------------------------------------

obligations not constituting Indebtedness including real property leases and
other contracts entered into in the ordinary course of business and (iii)
Guaranty Obligations by the Credit Parties permitted under Section 6.1 (except,
as regards Indebtedness under subsection (b) thereof, only if and to the extent
such Indebtedness was guaranteed on the Closing Date).

 

Section 6.4 Nature of Business.

 

Alter the character of their business in any material respect from that
conducted as of the Closing Date.

 

Section 6.5 Consolidation, Merger, Sale or Purchase of Assets, etc.

 

(a) Dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time
except the following, without duplication, shall be expressly permitted:

 

(i) Specified Sales;

 

(ii) the disposition of property or assets as a result of a Recovery Event to
the extent the net proceeds therefrom are reinvested or used to repay Loans in
accordance with the terms of Section 2.5(b); and

 

(iii) the sale, lease or transfer of property or assets from a Credit Party to
another Credit Party (including the liquidation or consolidation of any Credit
Party (other than the Borrower) into another Credit Party); provided, however,
the amount of assets transferred to any Inactive Subsidiary by the Credit
Parties shall be limited to such amounts as shall be necessary to satisfy
obligations (whether now or hereafter payable) of such Inactive Subsidiary that
exist as of the Closing Date;

 

(iv) other sales, leases or transfers of property or assets; provided, that all
such property or assets so sold or disposed of shall not, in the aggregate
during the term of this Credit Agreement, have contributed to 25% or more of the
Operating Cash Flow of Borrower and its consolidated Subsidiaries, as calculated
for the four consecutive fiscal quarters ending immediately prior to any such
sale, lease or transfer; provided, further, that (A) no Default or Event of
Default shall have occurred or be continuing both before or after such sale,
lease or transfer of property or assets, (B) after giving effect to such sale,
lease or transfer of property or assets, Borrower and its Subsidiaries shall be
in compliance on a pro forma basis with the financial covenant set forth in
Section 5.9, (C) such sale, lease or transfer of property or assets is effected
on an arm’s length basis and (D) any such sale, lease or transfer of property or
assets made pursuant to this clause (iv) shall be subject to Section 2.5(b)(ii);
and

 

(v) the dissolution, liquidation or winding up of any Inactive Subsidiary;
provided that no asset of such Inactive Subsidiary shall be transferred to a
Person other than a Credit Party in connection with such dissolution,
liquidation or winding up.

 

76



--------------------------------------------------------------------------------

With respect to clauses (i), (ii) and (iv) above (other than Specified Sales
consisting of trade-ins of vehicles or equipment), at least 75% of the
consideration received therefor by the applicable Credit Party shall be in the
form of cash, Cash Equivalents or fixed or capital assets useful in a Permitted
Business.

 

(b) Purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) the property or assets of any Person (other than purchases
or other acquisitions of inventory, leases, materials, property and equipment in
the ordinary course of business, except as otherwise limited or prohibited
herein), or enter into any transaction of merger or consolidation, except for
(i) Investments or acquisitions permitted pursuant to Section 6.6, (ii)
Permitted Acquisitions and (iii) the merger or consolidation of the Borrower or
one of its Subsidiaries with and into a Credit Party; provided that if the
Borrower is a party thereto, the Borrower will be the surviving corporation.

 

Section 6.6 Advances, Investments and Loans.

 

Lend money or extend credit or make advances to any Person, or purchase or
acquire any Capital Stock, obligations or securities of, or any other interest
in, or make any capital contribution to, any Person except for Permitted
Investments.

 

Section 6.7 Transactions with Affiliates.

 

Enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder or Affiliate, except that any Credit Party may
(i) continue to provide technology services to Affiliates on a direct-cost
basis; and (ii) enter into transactions with other Credit Parties that are not
arms’ length transactions.

 

Section 6.8 Ownership of Subsidiaries; Restrictions.

 

Create, form or acquire any Subsidiaries, except for Domestic Subsidiaries which
are joined as Additional Credit Parties in accordance with the terms hereof. The
Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Capital Stock or other equity interests in any of its Subsidiaries, nor will
they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Capital Stock or other equity interests,
except in a transaction permitted by Section 6.5(a).

 

Section 6.9 Fiscal Year; Accounting Policies; Organizational Documents; Material
Contracts.

 

Change its fiscal year or change its accounting policies other than as required
by GAAP. None of the Credit Parties will, nor will it permit its Subsidiaries
to, amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational document), bylaws (or other similar document),
operating agreement or other equity documents in any respect adverse to the
Lenders without the prior written consent of the Required Lenders. None of the

 

77



--------------------------------------------------------------------------------

Credit Parties will, nor will they permit their Subsidiaries to, without the
prior written consent of the Administrative Agent, amend, modify, cancel or
terminate or fail to renew or extend or permit the amendment, modification,
cancellation or termination of any of the Material Contracts, except in the
event that such amendments, modifications, cancellations or terminations could
not reasonably be expected to have a Material Adverse Effect.

 

Section 6.10 Limitation on Restricted Actions.

 

Directly or indirectly create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or (e)
act as a Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable law, (iii) any
document or instrument governing purchase money Indebtedness or Capital Lease
Obligations incurred pursuant to Section 6.1; provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith or (iv) any Permitted Lien or any document or instrument
governing any Permitted Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

 

Section 6.11 Restricted Payments.

 

Directly or indirectly declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to the Borrower (directly or indirectly through its
Subsidiaries), (c) to make cash dividends or other distributions so long as the
Debt to Operating Cash Flow Ratio is less than or equal to 7.0 to 1.0 both
before and after giving pro forma effect thereto and no Default or Event of
Default shall have occurred and be continuing both before and after giving pro
forma effect thereto and (d) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, to make regularly
scheduled semi-annual payments of interest on the Bonds.

 

Section 6.12 Prepayments of Indebtedness, etc.

 

After the issuance thereof, amend or modify (or permit the amendment or
modification of) any of the terms of any Indebtedness (including, without
limitation, the Bonds, but excluding Indebtedness under Secured Hedging
Agreements) if such amendment or modification would (a) add or change any terms
in a manner adverse to the issuer of such Indebtedness or to the Lenders, (b)
shorten the final maturity or average life to maturity, (c) require any payment
to be made sooner than originally scheduled, (d) increase the interest rate
applicable thereto, (e) change any subordination provision thereof or (f)
require any Lien (other than Permitted Liens) be granted by a Credit Party or
any of its Subsidiaries to secure such Indebtedness.

 

78



--------------------------------------------------------------------------------

Section 6.13 Sale Leasebacks.

 

Directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party has sold or transferred or is to
sell or transfer to a Person which is not another Credit Party or (b) which any
Credit Party intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by such Credit
Party to another Person which is not another Credit Party in connection with
such lease.

 

Section 6.14 No Further Negative Pledges.

 

Enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (a) pursuant to this Credit Agreement and the other Credit Documents and
(b) pursuant to any document or instrument governing purchase money Indebtedness
or Capital Lease Obligations incurred pursuant to Section 6.1; provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith and (c) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

 

Section 6.15 FCC Licenses.

 

The Borrower shall not directly own or hold any FCC License.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.1 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment Default. (i) The Borrower shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or (ii) the Borrower
shall fail to reimburse the Issuing Lender for any LOC Obligations when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof; or (iii) the Borrower shall fail to pay any interest on any
Loan or Note or any fee or other amount payable hereunder when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
thereof or hereof and such failure shall continue unremedied for three (3)
Business Days; or (iv) any Guarantor shall fail to pay on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
thereunder, after giving effect to any grace period provided herein.

 

79



--------------------------------------------------------------------------------

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
prove to have been incorrect, false or misleading in any material respect on or
as of the date made or deemed made.

 

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.1, 5.2, 5.4, 5.7, 5.9, 5.11, 5.13 or Article VI hereof; or (ii) any Credit
Party shall fail to comply with any other covenant, contained in this Credit
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above), and such breach
or failure to comply is not cured within thirty (30) days of its occurrence, or
if such breach is curable but cannot be cured within thirty (30) days, then the
Borrower has commenced to cure the breach within thirty (30) days, diligently
pursues such cure thereafter and completes such cure within sixty (60) days.

 

(d) Debt Cross-Default. Any Credit Party shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $2,000,000 for the Borrower and any of its Subsidiaries in the
aggregate beyond any applicable grace period (not to exceed 30 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; (ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, Reimbursement
Obligations and the Guaranty) in a principal amount outstanding of at least
$2,000,000 in the aggregate for the Borrower and its Subsidiaries or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or (iii) default in the observance or performance
of any agreement or condition in any Secured Hedging Agreement.

 

(e) Other Cross-Defaults. The Borrower or any of its Subsidiaries shall default
in (i) the payment when due under any Material Contract or (ii) in the
performance or observance of any obligation or condition of any Material
Contract and such failure to perform or observe such other obligation or
condition continues unremedied for a period of thirty (30) days after notice of,
or knowledge of the Borrower or any of its Subsidiaries of, the occurrence of
such default unless, but only as long as, the existence of any such default is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Borrower or such Subsidiary to the extent required by GAAP.

 

80



--------------------------------------------------------------------------------

(f) Bankruptcy Default. (i) The Borrower or any of the Borrower’s Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of the Borrower’s Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any of the Borrower’s
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of the Borrower’s Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower and its
Subsidiaries on a consolidated basis shall generally not, or shall be unable to,
or shall admit in writing their inability to, pay their debts as they become
due.

 

(g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Borrower or any of its Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $1,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof.

 

(h) ERISA Default. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a Trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, is reasonably likely to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

(i) Change of Control. A Change of Control shall have occurred.

 

(j) Failure of Credit Documents. This Credit Agreement (including the Guaranty)
or any other Credit Document or any provision hereof or thereof shall cease to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, priority, rights, powers and privileges
purported to be created thereby, or any Credit Party or any Person acting by or
on behalf of any Credit Party shall assert any of the foregoing or shall deny or
disaffirm such Person’s obligations under this Credit Agreement.

 

(k) Secured Hedging Agreement. Any termination payment shall be due by a Credit
Party under any Secured Hedging Agreement and such amount is not paid within the
later to occur of five (5) Business Days after the due date thereof or the
expiration of grace periods, if any, in such Secured Hedging Agreement.

 

(l) Loss of License or Consent. Any Material FCC License of the Borrower or any
of its Subsidiaries shall be revoked, suspended, canceled, otherwise terminated
or fail to be renewed.

 

(m) Interruption of Network Programs. Any refusal or failure by any Network
under any Affiliation Agreement or its affiliates to offer or deliver to the
Borrower or any of its Subsidiaries network programs, or any interruption in the
delivery of such network programs, as the result of any default by the Borrower
or any of its Subsidiaries under the Affiliation Agreement; and any termination
or failure to renew (together with the failure by the Network to provide service
in accordance with such terminated or expired Affiliation Agreement), or any
failure or refusal by the Network to provide service under, the Affiliation
Agreement or any successor agreement, if such agreement is not replaced within
60 days of such termination or expiration by a new affiliation agreement with
another Network reasonably acceptable to the Required Lenders or service is not
resumed within 60 days, as applicable.

 

(n) Interruption of Broadcasting. Any Station shall cease broadcasting for a
period of 30 days or more, except to the extent the earnings from such Station
are adequately covered by business interruption insurance during such period or
if other television stations or radio stations, as applicable, operating in the
same market as such Station shall also have ceased to broadcast during such
period.

 

(o) Subordination of Bonds. The Bonds shall cease to be structurally
subordinated to the Credit Party Obligations or subordinated by virtue of
security.

 

Section 7.2 Acceleration; Remedies.

 

Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is a Bankruptcy Event, (i)
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and the
Borrower

 

82



--------------------------------------------------------------------------------

shall immediately pay to the Administrative Agent cash collateral as security
for the LOC Obligations for subsequent drawings under then outstanding Letters
of Credit in an amount equal to the maximum amount which may be drawn under
Letters of Credit then outstanding and (ii) the Administrative Agent may
exercise on behalf of the Lenders all of its other rights and remedies under
this Credit Agreement, the other Credit Documents and applicable law, (b) if
such event is any other Event of Default, subject to the terms of Section 8.5,
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, take any or all of the following actions: (i) by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; (ii) by notice of default to the Borrower declare
the Loans (with accrued interest thereon) and all other amounts owing under this
Credit Agreement and the Notes to be due and payable forthwith and direct the
Borrower to pay to the Administrative Agent cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to the maximum amount of which may be drawn under Letters of
Credit then outstanding, whereupon the same shall immediately become due and
payable; and/or (iii) exercise on behalf of the Lenders all of its other rights
and remedies under this Credit Agreement, the other Credit Documents and
applicable law, and (c) the Administrative Agent shall have the right to hire,
at the expense of the Credit Parties, one or more consultants and the Credit
Parties agree to cooperate with such consultants to the extent consistent with
the Credit Parties’ rights and obligations under Communications Law. Except as
expressly provided above in this Section 7.2, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Credit Parties.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1 Appointment.

 

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

 

83



--------------------------------------------------------------------------------

Section 8.2 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

 

Section 8.3 Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or affiliates shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Credit Agreement (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Credit Party or any officer thereof contained in this Credit Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Credit Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Credit Documents or for any failure
of any Credit Party to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance by any Credit Party
of any of the agreements contained in, or conditions of, this Credit Agreement,
or to inspect the properties, books or records of any Credit Party.

 

Section 8.4 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
electronic mail message, internet or intranet posting, statement, order or other
document or conversation believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Credit Parties), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless an executed Commitment
Transfer Supplement has been filed with the Administrative Agent pursuant to
Section 9.6(c) with respect to the Loans evidenced by such Note. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully

 

84



--------------------------------------------------------------------------------

protected in acting, or in refraining from acting, under any of the Credit
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as may be required under this Credit Agreement, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Notes.

 

Section 8.5 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

 

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Credit
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any other Credit Party which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

85



--------------------------------------------------------------------------------

Section 8.7 Indemnification.

 

The Lenders agree to indemnify the Agent in its capacity hereunder (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Revolving Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Notes or any Reimbursement Obligation) be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the Agent’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction. The agreements in this Section 8.7 shall
survive the termination of this Credit Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.

 

Section 8.8 The Administrative Agent in Its Individual Capacity.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower and the
other Credit Parties as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to the Loans made or renewed by it
and any Note issued to it, the Administrative Agent shall have the same rights
and powers under this Credit Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

Section 8.9 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign as Administrative Agent under this Credit Agreement and the other
Credit Documents, then the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders, which successor agent shall be
approved by the Borrower (such approval not to be unreasonably withheld) so long
as no Default or Event of Default has occurred and is continuing, whereupon such
successor administrative agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Credit
Agreement or any holders of the Notes. If no successor Administrative Agent has
accepted appointment as Administrative Agent within thirty (30) days after the
retiring Administrative Agent’s giving notice of resignation, the retiring
Administrative

 

86



--------------------------------------------------------------------------------

Agent shall have the right, on behalf of the Lenders, to appoint a successor
administrative agent, which successor shall be approved by the Borrower (such
approval not to be unreasonably withheld) so long as no Default or Event of
Default has occurred and is continuing, provided that such successor
administrative agent has minimum capital and surplus of at least $500,000,000.
If no successor administrative agent has accepted appointment as Administrative
Agent within sixty (60) days after the retiring Administrative Agent’s giving
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless become effective and the Lenders shall perform all duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor administrative agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
indemnification provisions of this Credit Agreement and the other Credit
Documents and the provisions of this Article VIII shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement.

 

Section 8.10 Other Agents.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co–agent,” “book manager,” “book runner,” “lead manager,” “arranger,” “lead
arranger” or “co–arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Amendments, Waivers and Release of Collateral.

 

Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section, nor may
the Borrower or any Guarantor be released except in accordance with the
provisions of this Section. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower or any other Credit Party written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower or any other Credit Party hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders may specify in such
instrument, any of the requirements of this Credit Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, waiver, supplement,
modification or release shall:

 

87



--------------------------------------------------------------------------------

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (other than any decision to charge or not charge any
default rate of interest pursuant to Section 2.7) or extend the scheduled date
of any payment thereof or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.5(b), nor any amendment of Section 2.5(b) or the definitions of Asset
Disposition, Debt Issuance, Equity Issuance or Recovery Event, shall constitute
a reduction of the amount of, or an extension of the scheduled date of, any
principal installment of any Loan or Note; or

 

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of each Lender directly affected thereby; or

 

(iii) amend, modify or waive any right or duty of the Administrative Agent
(including, without limitation, any provision of Article VIII) or the Issuing
Lender under any Credit Document without the written consent of the then
Administrative Agent or the Issuing Lender, as applicable; or

 

(iv) release the Borrower or any material Guarantor from its obligations
hereunder or under the Guaranty without the written consent of all Lenders and,
with respect to the release of any material Guarantor, all Hedging Agreement
Providers; or

 

(v) release any material portion of the Collateral without the written consent
of all Lenders and Hedging Agreement Providers; or

 

(vi) subordinate the Loans to any other Indebtedness without the written consent
of each Lender directly affected thereby; or

 

(vii) permit the Borrower to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all Lenders; or

 

(viii) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.5(b)(vi) or Section 2.10(b), without the written consent of
each Lender and each Hedging Agreement Provider directly affected thereby; or

 

(ix) amend the definition of “Credit Party Obligations” to delete or modify any
obligation listed therein without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby; or

 

88



--------------------------------------------------------------------------------

(x) amend the definitions of “Hedging Agreement,” “Hedging Agreement Provider”
or “Secured Hedging Agreement” without the written consent of each Hedging
Agreement Provider directly affected thereby.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided, however, that the Administrative
Agent shall promptly deliver a copy of any such modification to the Borrower and
each Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

Section 9.2 Notices.

 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, addressed as follows in the case
of the Borrower, the other Credit Parties and the Administrative Agent, and as
set forth on Schedule 9.2 in the case of the Lenders, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes:

 

89



--------------------------------------------------------------------------------

The Borrower and the other

Credit Parties:

 

Fisher Communications, Inc.

   

600 University Street, Suite 1525

   

Seattle, Washington 98101-3185

   

Attention: Robert Bateman

   

Telecopier: 206-404-7776

   

Telephone: 206-404-6776

with a copy to:

 

Graham & Dunn PC

   

1420 Fifth Avenue, 33rd Floor

   

Seattle, Washington 98101

   

Attention: Mark A. Finkelstein

   

Telecopier: 206-340-9599

   

Telephone: 206-340-9611

The Administrative Agent:

 

Wachovia Bank, National Association

   

201 South College Street

   

NC0680/CP8

   

Charlotte, North Carolina 28288-0608

   

Attention: Syndication Agency Services

   

Telecopier: (704) 383-0288

   

Telephone: (704) 374-2698

   

with a copy to:

   

Wachovia Bank, National Association

   

One Wachovia Center, DC-5

   

Charlotte, North Carolina 28288-0735

   

Attention: Frank Wessinger

   

Telecopier: (704) 383-1625

   

Telephone: (704) 383-5084

 

provided, that notices given by the Borrower pursuant to Section 2.1(b)(i) or
Section 2.8 hereof shall be effective only upon receipt thereof by the
Administrative Agent.

 

Section 9.3 No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

90



--------------------------------------------------------------------------------

Section 9.4 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans, provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing under the Credit Documents have been paid in
full.

 

Section 9.5 Payment of Expenses and Taxes.

 

The Credit Parties agree (a) to pay or reimburse each of the Administrative
Agent and the Arranger for all reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to each of the Administrative Agent and the
Arranger, (b) to pay or reimburse each of the Lenders and the Administrative
Agent for all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Credit Agreement, the Notes
and any such other documents, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in-house legal counsel) and the
reasonable fees and disbursements of any consultant hired by the Administrative
Agent pursuant to Section 7.2(c), and (c) on demand, to pay, indemnify, and hold
each of the Lenders, the Administrative Agent and the Arranger harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, and (d) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Arranger and their Affiliates and their respective
officers, directors, employees, partners, members, counsel, agents,
representatives, advisors and affiliates (collectively called the “Indemnitees”)
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of the Credit Documents and any such
other documents and the use, or proposed use, of proceeds of the Loans (all of
the foregoing, collectively, the “indemnified liabilities”); provided, however,
that the Borrower shall not have any obligation hereunder to an Indemnitee to
the extent such indemnified liabilities arise from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment. The agreements in this
Section 9.5 shall survive repayment of the Loans, Notes and all other amounts
payable hereunder.

 

91



--------------------------------------------------------------------------------

Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

 

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Credit Agreement
or the other Credit Documents without the prior written consent of each Lender.

 

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender, or any other interest
of such Lender hereunder, in each case in minimum amounts of $1,000,000 (or, if
less, the entire amount of such Lender’s Obligations, Commitments or other
interests). In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under this Credit Agreement to the
other parties to this Credit Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Note for all purposes under this Credit Agreement, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. No Lender shall transfer or grant any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Credit Agreement or any other Credit Document
except to the extent such amendment or waiver would (i) extend the scheduled
maturity of any Loan or Note or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of a Participant if such Participant’s participation is not
increased as a result thereof), (ii) release any material Guarantor from its
obligations under the Guaranty, (iii) release any material portion of the
Collateral, or (iv) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Credit Agreement. In the case of any
such participation, the Participant shall not have any rights under this Credit
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation, provided that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.17 and 9.5 with respect
to its participation in the Commitments and the Loans outstanding from time to
time; provided, that the Participants of any Lender, in the aggregate, shall not
be entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

 

92



--------------------------------------------------------------------------------

(c) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time, sell or assign to any Lender or any Affiliate
or Approved Fund thereof and with the consent of the Administrative Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower (in each case, which consent shall not be unreasonably withheld), to
one or more additional banks, insurance companies or other financial
institutions or any funds investing in bank loans (each such Lender, Affiliate,
Approved Fund, bank, insurance company, financial institution or fund, a
“Purchasing Lenders”), all or any part of its rights and obligations under this
Credit Agreement and the Notes in minimum amounts of $1,000,000 (or, if less,
the entire amount of such Lender’s Obligations), pursuant to a Commitment
Transfer Supplement, executed by such Purchasing Lender and such transferor
Lender (and, in the case of a Purchasing Lender that is not then a Lender or an
Affiliate or Approved Fund thereof, the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower), and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that any sale or assignment to an existing Lender,
an Affiliate of an existing Lender or an Approved Fund shall not require the
consent of the Administrative Agent or the Borrower nor shall any such sale or
assignment be subject to the minimum assignment amounts specified herein. Upon
such execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (i) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (ii) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Credit Agreement (and,
in the case of a Commitment Transfer Supplement covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Credit
Agreement, such transferor Lender shall cease to be a party hereto). Such
Commitment Transfer Supplement shall be deemed to amend this Credit Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Revolving Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Credit Agreement and the Notes. On or prior to the Transfer Effective Date
specified in such Commitment Transfer Supplement, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the Notes delivered to the Administrative Agent pursuant to such Commitment
Transfer Supplement new Notes to the order of such Purchasing Lender in an
amount equal to the Commitment assumed by it pursuant to such Commitment
Transfer Supplement and, unless the transferor Lender has not retained a
Commitment hereunder, new Notes to the order of the transferor Lender in an
amount equal to the Commitment retained by it hereunder. Such new Notes shall be
dated the Closing Date and shall otherwise be in the form of the Notes replaced
thereby. The Notes surrendered by the transferor Lender shall be returned by the
Administrative Agent to the Borrower marked “canceled.”

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and

 

93



--------------------------------------------------------------------------------

the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of a duly executed Commitment Transfer Supplement, together
with payment to the Administrative Agent by the transferor Lender or the
Purchasing Lender (except for any assignment by a Lender to an Affiliate of such
Lender), as agreed between them, of a registration and processing fee of $3,500
for each Purchasing Lender listed in such Commitment Transfer Supplement and the
Notes subject to such Commitment Transfer Supplement, the Administrative Agent
shall (i) accept such Commitment Transfer Supplement and (ii) record the
information contained therein in the Register.

 

(f) Each Credit Party authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Credit
Parties and their Affiliates which has been delivered to such Lender by or on
behalf of a Credit Party pursuant to this Credit Agreement or which has been
delivered to such Lender by or on behalf of a Credit Party in connection with
such Lender’s credit evaluation of the Credit Parties and their Affiliates prior
to becoming a party to this Credit Agreement, in each case subject to Section
9.15.

 

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Tax Exempt Certificate) described in Section 2.16.

 

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Credit Agreement (including, without limitation, any right
to payment of principal and interest under any Note) to secure obligations of
such Lender, including without limitation, (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a fund or trust or entity that invests in commercial bank loans in the
ordinary course of business, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders; it being understood that the
requirements for assignments set forth in this Section 9.6 shall not apply to
any such pledge or assignment of a security interest, except with respect to any
foreclosure or similar action taken by such pledgee or assignee with respect to
such pledge or assignment; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto and
no such pledgee or assignee shall have any voting rights under this Agreement
unless and until the requirements for assignments set forth in this Section 9.6
are complied with in connection with any foreclosure or similar action taken by
such pledgee or assignee.

 

94



--------------------------------------------------------------------------------

Section 9.7 Adjustments; Set-off.

 

(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to a Bankruptcy Event, or otherwise) in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans, or interest thereon, such
benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Loan, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

 

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held by or owing by or to such Lender or any
branch or agency thereof to or for the credit or the account of the Borrower or
any other Credit Party, or any part thereof in such amounts as such Lender may
elect, against and on account of the Loans and other Credit Party Obligations of
the Borrower and the other Credit Parties to such Lender hereunder and claims of
every nature and description of such Lender against the Borrower and the other
Credit Parties, in any currency, whether arising hereunder, under any other
Credit Document or any Hedging Agreement provided by such Lender pursuant to the
terms of this Agreement, as such Lender may elect, whether or not such Lender
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The aforesaid right of set-off may be
exercised by such Lender against the Borrower, any other Credit Party or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or any other Credit Party, or against anyone else claiming through or
against the Borrower, any other Credit Party or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
occurrence of any Event of Default. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

95



--------------------------------------------------------------------------------

Section 9.8 Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 

Section 9.9 Counterparts.

 

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

Section 9.10 Effectiveness.

 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to Section
9.2 or, in the case of the Lenders, shall have given to the Administrative Agent
written, telecopied or telex notice (actually received) at such office that the
same has been signed and mailed to it.

 

Section 9.11 Severability.

 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.12 Integration.

 

This Credit Agreement and the Notes represent the agreement of the Borrower, the
other Credit Parties, the Administrative Agent and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower, the
other Credit Parties or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Notes.

 

Section 9.13 Governing Law.

 

This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

96



--------------------------------------------------------------------------------

Section 9.14 Consent to Jurisdiction and Service of Process.

 

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Credit
Agreement, each of the Borrower and the other Credit Parties accepts, for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Credit
Agreement from which no appeal has been taken or is available. Each of the
Borrower and the other Credit Parties irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address set forth in Section 9.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the each of the
Borrower and the other Credit Parties to be effective and binding service in
every respect. Each of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of any Lender to bring proceedings against the
Borrower or the other Credit Parties in the court of any other jurisdiction.

 

Section 9.15 Confidentiality.

 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior written consent of the Borrower
any information with respect to the Credit Parties which is furnished pursuant
to this Credit Agreement, any other Credit Document or any documents
contemplated by or referred to herein or therein and which is designated by the
Borrower to the Lenders in writing as confidential or as to which it is
otherwise reasonably clear such information is not public, except that any
Lender may disclose any such information (a) to its employees, Affiliates,
auditors and counsel or to another Lender, (b) as has become generally available
to the public other than by a breach of this Section 9.15, (c) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or the OCC or the NAIC or similar organizations
(whether in the United States or elsewhere) or their successors, (d) as may be
required or appropriate in response to any summons or subpoena or any law,
order, regulation or ruling applicable to such Lender, (e) to any prospective
Participant or assignee or pledgee in connection with any contemplated transfer
pursuant to Section 9.6, provided that such prospective transferee shall have
been made aware of this Section 9.15 and shall have agreed to be bound by its
provisions as if it were a party to this Credit Agreement, (f) to Gold Sheets
and other similar bank trade publications; such information to consist of deal
terms and other information regarding the credit facilities evidenced by this
Credit Agreement customarily found in such publications, (g) in connection with
any suit, action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims,

 

97



--------------------------------------------------------------------------------

rights, remedies or interests under or in connection with the Credit Documents
or any Secured Hedging Agreement, (h) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.15), (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (j) to a Person that is an investor
or prospective investor in a Securitization (as defined below) that agrees that
its access to information regarding the Borrower and the Loans is solely for
purposes of evaluating an investment in such Securitization; provided that such
Person shall have been made aware of this Section 9.15 and shall have agreed to
be bound by its provisions as if it were a party to this Agreement, or (k) to a
Person that is a trustee, collateral manager, servicer, noteholder or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization; provided
that such Person shall have been made aware of this Section 9.15 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement.
For purposes of this Section “Securitization” shall mean a public or private
offering by a Lender or any of its affiliates or their respective successors and
assigns, of securities which represent an interest in, or which are
collateralized in whole or in part by, the Loans.

 

Section 9.16 Acknowledgments.

 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

 

(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.

 

Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.

 

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Each of the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.

 

98



--------------------------------------------------------------------------------

Section 9.18 USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

ARTICLE X

 

GUARANTY

 

Section 10.1 The Guaranty.

 

In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors hereby agrees with the
Administrative Agent and the Lenders as follows: the Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all indebtedness of the
Borrower to the Administrative Agent, the Lenders and the Hedging Agreement
Providers. If any or all of the indebtedness becomes due and payable hereunder
or under any Secured Hedging Agreement, each Guarantor unconditionally promises
to pay such indebtedness to the Administrative Agent, the Lenders, the Hedging
Agreement Providers, or their respective order, or demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the indebtedness. The word “indebtedness” is used
in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrower, including
specifically all Credit Party Obligations, arising in connection with this
Credit Agreement, the other Credit Documents or any Secured Hedging Agreement,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such indebtedness may be or hereafter become barred by any
statute of limitations, and whether or not such indebtedness may be or hereafter
become otherwise unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid

 

99



--------------------------------------------------------------------------------

or unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of each such Guarantor hereunder shall be limited to the
maximum amount that is permissible under applicable law (whether federal or
state and including, without limitation, the Bankruptcy Code).

 

Section 10.2 Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all indebtedness of the Borrower to
the Lenders and any Hedging Agreement Provider whether or not due or payable by
the Borrower upon the occurrence of any of the events specified in Section
7.1(f), and unconditionally promises to pay such indebtedness to the
Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States.
Each of the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender or any Hedging Agreement Provider, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

Section 10.3 Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrower whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the indebtedness of the Borrower, or (c)
any payment on or in reduction of any such other guaranty or undertaking, or (d)
any dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent, the Lenders or
any Hedging Agreement Provider on the indebtedness which the Administrative
Agent, such Lenders or such Hedging Agreement Provider repay the Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

 

Section 10.4 Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

100



--------------------------------------------------------------------------------

Section 10.5 Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable statute and cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the indebtedness or any part thereof in accordance with this
Credit Agreement and any Secured Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any Guarantor or any other party for the payment of this Guaranty or the
indebtedness and exchange, enforce waive and release any such security, (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and (d)
release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors.

 

Section 10.6 Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

Section 10.7 Waiver.

 

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and/or cannot be waived as a matter of law) to require the
Administrative Agent, any Lender or any Hedging Agreement Provider to (i)
proceed against the Borrower, any other guarantor or any other party, (ii)
proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever. Each of the Guarantors waives any defense based on or arising out of
any defense of the Borrower, any other guarantor or any other party other than
payment in full of the indebtedness (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the indebtedness or any part thereof from any cause, or
the cessation from any cause of the liability of the Borrower other than payment
in full of the indebtedness; provided, however, that this provision shall not
constitute a waiver of any defense based on the gross negligence or willful
misconduct of the Lenders (or any of them) or the Administrative Agent. The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Administrative Agent or any Lender may have against the Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the indebtedness has
been paid in full and the Commitments have been terminated. Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.

 

101



--------------------------------------------------------------------------------

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the indebtedness and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

 

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrower or any other guarantor of the indebtedness of the Borrower
owing to the Lenders or such Hedging Agreement Provider (collectively, the
“Other Parties”) and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Guaranty until such time as the
indebtedness shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Hedging Agreement Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the
indebtedness of the Borrower and any benefit of, and any right to participate
in, any security or collateral given to or for the benefit of the Lenders and/or
the Hedging Agreement Providers to secure payment of the indebtedness of the
Borrower until such time as the indebtedness (other than contingent indemnity
obligations) shall have been paid in full and the Commitments have been
terminated.

 

Section 10.8 Limitation on Enforcement.

 

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Credit Agreement and for the
benefit of any Hedging Agreement Provider under any Secured Hedging Agreement.
The Lenders and the Hedging Agreement Providers further agree that this Guaranty
may not be enforced against any director, officer, employee or stockholder of
the Guarantors.

 

102



--------------------------------------------------------------------------------

Section 10.9 Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:   FISHER COMMUNICATIONS, INC.,    

a Washington corporation

   

By:

 

/s/ William W. Krippaehne, Jr.

--------------------------------------------------------------------------------

   

Name:

 

William W. Krippaehne, Jr.

   

Title:

 

President and Chief Executive Officer

GUARANTORS:   FISHER BROADCASTING COMPANY,    

a Washington corporation

   

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

   

Name:

 

Benjamin W. Tucker

   

Title:

 

President

   

FISHER BROADCASTING-PORTLAND RADIO, L.L.C.,

a Delaware limited liability company

   

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

   

Name:

 

Benjamin W. Tucker

   

Title:

 

President

   

FISHER BROADCASTING-SEATTLE RADIO, L.L.C.,

a Delaware limited liability company

   

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

   

Name:

 

Benjamin W. Tucker

   

Title:

 

President

   

FISHER BROADCASTING-PORTLAND TV, L.L.C.,

a Delaware limited liability company

   

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

   

Name:

 

Benjamin W. Tucker

   

Title:

 

President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FISHER BROADCASTING-SEATTLE TV, L.L.C.,

a Delaware limited liability company

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

Name:

 

Benjamin W. Tucker

Title:

 

President

 

FISHER BROADCASTING-S.E. IDAHO TV, L.L.C.,
a Delaware limited liability company

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

Name:

 

Benjamin W. Tucker

Title:

 

President

 

FISHER BROADCASTING-IDAHO TV, L.L.C.,
a Delaware limited liability company

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

Name:

 

Benjamin W. Tucker

Title:

 

President

 

FISHER BROADCASTING-GEORGIA TV, L.L.C.,
a Delaware limited liability company

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

Name:

 

Benjamin W. Tucker

Title:

 

President

 

FISHER BROADCASTING-OREGON TV, L.L.C.,
a Delaware limited liability company

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

Name:

 

Benjamin W. Tucker

Title:

 

President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FISHER BROADCASTING-WASHINGTON TV, L.L.C.,
a Delaware limited liability company

By:

 

/w/ Benjamin W. Tucker

--------------------------------------------------------------------------------

Name:

 

Benjamin W. Tucker

Title:

 

President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FISHER MEDIA SERVICES COMPANY,

a Washington corporation

By:

 

/w/ Kirk G. Anderson

--------------------------------------------------------------------------------

Name:

 

Kirk G. Anderson

Title:

 

President

 

FISHER ENTERTAINMENT, L.L.C.,

a Delaware limited liability company

By:

 

/w/ Kirk G. Anderson

--------------------------------------------------------------------------------

Name:

 

Kirk G. Anderson

Title:

 

President

 

FISHER RADIO REGIONAL GROUP INC.,

a Washington corporation

By:

 

/w/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Vice President/Finance

 

CIVIA, INC.,

a Delaware corporation

By:

 

/w/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Vice President/Finance

 

FISHER PATHWAYS, INC.,

a Washington corporation

By:

 

/w/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Vice President/Finance

 

FISHER PROPERTIES, INC.,

a Washington corporation

By:

 

/w/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Vice President/Finance

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FISHER MILLS INC.,

a Washington corporation

By:

 

/w/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Vice President/Finance

SAM WYLDE FLOUR COMPANY, INC.,

a Washington corporation

By:

 

/w/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Vice President/Finance

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

   

By:

 

/s/ Franklin M. Wessinger

--------------------------------------------------------------------------------

   

Name:

 

Franklin M. Wessinger

   

Title:

 

Managing Director

 

CREDIT AGREEMENT